--------------------------------------------------------------------------------

Exhibit 10.1


TERM LOAN CREDIT AGREEMENT
 
dated as of October 29, 2008
 
among
 
KAMAN CORPORATION
and
 
CERTAIN SUBSIDIARIES,
as Borrowers,
 
VARIOUS FINANCIAL INSTITUTIONS NAMED HEREIN,
as the Banks,
 
THE BANK OF NOVA SCOTIA
 
and
 
BANK OF AMERICA, N.A.,
as the Co-Administrative Agents
 
for the Banks,
 
BANK OF AMERICA, N.A.,
as the Administrator,
 
THE BANK OF NOVA SCOTIA
 
and
 
BANC OF AMERICA SECURITIES LLC,
as the Co-Lead Arrangers and Book Managers
 




 
 

--------------------------------------------------------------------------------

 

KAMAN CORPORATION
 
Term Loan Credit Agreement
 
Table of Contents
 

   
Page
     
ARTICLE I
THE LOANS
1
   
Section 1.1.
The Term Loan
1
   
Section 1.2.
Borrowings and Conversions of Loans
2
   
Section 1.3.
Interest
4
   
Section 1.4.
Repayments and Prepayments of Principal of Loans; Pro Rata Treatment;
Application of Prepayments
5
   
Section 1.5.
Evidence of Debt
6
   
Section 1.6.
Payments and Computations
7
   
Section 1.7.
Payments to be Free of Deductions
7
   
Section 1.8.
Fees
9
   
Section 1.9.
Incremental Term Loans
9
   
Section 1.10.
Use of Proceeds
11
   
Section 1.11.
Illegality
11
   
Section 1.12.
Increased Costs; Capital Adequacy; Suspensions of Eurocurrency Rate Loans
11
   
Section 1.13.
Certain Indemnities
13
   
Section 1.14.
Bank Wires to the Company
13
   
Section 1.15.
Administrator or Bank Certificate
13
   
Section 1.16.
Interest Limitation
14
ARTICLE II
REPRESENTATIONS AND WARRANTIES
14
   
Section 2.1.
Due Organization; Good Standing; Qualification
14
   
Section 2.2.
Due Authorization; No Conflicts
14
   
Section 2.3.
Binding Agreements
15
   
Section 2.4.
Subsidiaries; Maintenance of Subsidiary Guarantees
15
   
Section 2.5.
No Defaults
15
   
Section 2.6.
Financial Statements
15
   
Section 2.7.
No Material Adverse Changes
16



 

 
i

--------------------------------------------------------------------------------

 

Table of Contents
(cont’d.)




 

       
Page
             
Section 2.8.
No Material Litigation
16
   
Section 2.9.
True Copies of Governing Documents
16
   
Section 2.10.
Compliance with Environmental Laws
16
   
Section 2.11.
Liens
16
   
Section 2.12.
Compliance With ERISA
16
   
Section 2.13.
Existing Credit Agreement
16
   
Section 2.14.
Ownership of Properties
16
   
Section 2.15.
Taxes
17
   
Section 2.16.
Regulations U and X
17
   
Section 2.17.
Investment Company Act; Public Utility Holding Company Act
17
   
Section 2.18.
Accuracy of Information
17
   
Section 2.19.
Use of Proceeds
17
   
Section 2.20.
Compliance with Laws
17
   
Section 2.21.
Representations as to Foreign Subsidiaries
18
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND CONDITIONS OF LENDING
19
   
Section 3.1.
Conditions of Loans
19
ARTICLE IV
AFFIRMATIVE COVENANTS
20
   
Section 4.1.
Financial Statements; Notice of Events of Default
20
   
Section 4.2.
Securities Regulation Compliance Reports
21
   
Section 4.3.
Insurance
21
   
Section 4.4.
Tax and Other Liens
22
   
Section 4.5.
Litigation
22
   
Section 4.6.
Conduct of Business
22
   
Section 4.7.
Pension Plans
23
   
Section 4.8.
Records and Accounts
23
   
Section 4.9.
Inspection
23
   
Section 4.10.
Subsidiary Guarantees
23
   
Section 4.11.
Further Assurances
24



 

 
ii

--------------------------------------------------------------------------------

 

Table of Contents
(cont’d.)



       
Page
             
Section 4.12.
Payment of Obligations
24
   
Section 4.13.
Compliance with Laws
24
ARTICLE V
NEGATIVE COVENANTS
24
   
Section 5.1.
Liens
24
   
Section 5.2.
Limitation on Indebtedness
25
   
Section 5.3.
Contingent Liabilities
26
   
Section 5.4.
Consolidation or Merger
26
   
Section 5.5.
Limitation on Certain Other Fundamental Changes
27
   
Section 5.6.
Sale of Assets
27
   
Section 5.7.
Affiliate Transactions
28
   
Section 5.8.
Certain Restrictive Agreements
28
   
Section 5.9.
Compliance With Environmental Laws
28
   
Section 5.10.
Limitation on Investments
29
   
Section 5.11.
Limitation on Acquisitions
29
   
Section 5.12.
Fiscal Year
29
   
Section 5.13.
Limitations on Transfers to Foreign Subsidiaries
29
   
Section 5.14.
Most Favored Lender
30
ARTICLE VI
FINANCIAL COVENANTS
30
   
Section 6.1.
Fixed Charge Coverage Ratio
30
   
Section 6.2.
Consolidated Total Indebtedness to Total Capitalization
30
   
Section 6.3.
Consolidated Accounts Receivable and Inventory to Consolidated Total
Indebtedness Ratio
30
ARTICLE VII
EVENTS OF DEFAULT; CERTAIN REMEDIES
30
   
Section 7.1.
Events of Default
30
   
Section 7.2.
Acceleration of Obligations
32
   
Section 7.3.
Exercise of Other Remedies
32
   
Section 7.4.
No Implied Waivers; Rights Cumulative
33
   
Section 7.5.
Set-Off
33
ARTICLE VIII
THE CO-ADMINISTRATIVE AGENTS AND THE ADMINISTRATOR
34



 


 

 
iii

--------------------------------------------------------------------------------

 

Table of Contents
(cont’d.)



         Page              
Section 8.1.
Authorization
34
   
Section 8.2.
No Liability
34
   
Section 8.3.
Conditions of Acting as Administrator and of Accepting Appointment as a
Co-Administrative Agent
34
   
Section 8.4.
Co-Administrative Agents; Administrator; Documentation Agent
35
   
Section 8.5.
Payments Generally; Administrator’s Clawback
36
   
Section 8.6.
Modification of this Agreement, the Notes and each of the other Credit
Documents; Waivers and Consents
38
   
Section 8.7.
Costs of Co-Administrative Agents; Indemnification
39
   
Section 8.8.
Non-Reliance on Co-Administrative Agents and the Administrator; Assignment
40
   
Section 8.9.
Successor Administrator
40
   
Section 8.10.
Action by the Administrator
40
ARTICLE IX
DEFINITIONS
41
   
Section 9.1.
Accounting Terms, Changes in GAAP or FASB Standards; Rules of Interpretation
41
   
Section 9.2.
Exchange Rates; Currency Equivalents
41
   
Section 9.3.
Intentionally Left Blank
42
   
Section 9.4.
Change of Currency
42
   
Section 9.5.
Times of Day
42
   
Section 9.6.
Other Definitions
42
ARTICLE X
MISCELLANEOUS
57
   
Section 10.1.
Expenses
57
   
Section 10.2.
Prejudgment Remedy Waiver; Other Waivers
57
   
Section 10.3.
Covenants to Survive; Binding Agreement
58
   
Section 10.4.
Amendments and Waivers
58
   
Section 10.5.
Successors and Assigns
58
   
Section 10.6.
Notices
61
   
Section 10.7.
Headings; Severability: Entire Agreement
63
   
Section 10.8.
Governing Law
63


 

 
iv

--------------------------------------------------------------------------------

 

Table of Contents
(cont’d.)



       
Page
             
Section 10.9.
Counterparts
63
   
Section 10.10.
Waiver of Jury Trial
63
   
Section 10.11.
Consent to Jurisdiction
64
   
Section 10.12.
Effectiveness
64
   
Section 10.13.
Guarantee
64
   
Section 10.13.1.
Acceleration of Guarantee
64
   
Section 10.13.2.
Guarantee absolute, etc
64
   
Section 10.13.3.
Reinstatement, etc
65
   
Section 10.13.4.
Waiver, etc
66
   
Section 10.13.5.
Postponement of Subrogation, etc
66
   
Section 10.14.
USA Patriot Act Notice
66



 
 

 
v

--------------------------------------------------------------------------------

 



SCHEDULES
         
Schedule 1.1
         
EXHIBITS
         
Exhibit A
-
Form of Loan Notice
Exhibit B
-
Form of Note
Exhibit C
-
Form of Compliance Certificate
Exhibit D
-
Form of Assignment and Assumption
Exhibit E
-
Form of Domestic Subsidiary Guarantee
Exhibit F
-
Form of Foreign Subsidiary Guarantee




i

--------------------------------------------------------------------------------



TERM LOAN CREDIT AGREEMENT dated as of October 29, 2008 among KAMAN CORPORATION,
a Connecticut corporation (the “Company”), certain Subsidiaries of the Company
party hereto (together with the Company, the “Borrowers” and, each a
“Borrower”), the various financial institutions as are or may become parties
hereto (referred to herein individually as a “Bank” or collectively as the
“Banks”), THE BANK OF NOVA SCOTIA (“Scotia Capital”) and BANK OF AMERICA, N.A.
(“Bank of America”) as the Co-Administrative Agents (individually, a
“Co-Administrative Agent” and collectively, the “Co-Administrative Agents”) for
the Banks, and BANK OF AMERICA, N.A. as the Administrator for the Banks (the
“Administrator”).


WHEREAS, the Company is currently engaged directly and through its various
Subsidiaries in the business of manufacturing and distributing aerospace and
industrial products and developing technologies which serve defense, industrial
and commercial markets; and
 
WHEREAS, the Company has requested that the Banks extend credit to the Borrowers
in accordance with the terms hereof;
 
NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto agree as follows:
 
ARTICLE I
 
THE LOANS
 
Section 1.1. The Term Loan.
 
    (a) Subject to the terms and conditions contained in this Agreement, each
Bank agrees (severally and not jointly) that it shall make term loans to the
Borrowers on the Effective Date in an aggregate principal amount not to exceed
its respective Commitment in Dollars or in one or more Alternative Currencies
(the “Loans” and, individually, a “Loan”).  The Loans are not revolving in
nature and any portion thereof that is repaid or prepaid may not be
reborrowed.  Any unused Commitments shall terminate on the Effective Date.
 
    (b) Each Loan shall be either a Base Rate Loan or a Eurocurrency Rate Loan,
as the Borrower may elect, in each case subject to the provisions of this
Agreement.  Although the Aggregate Commitments initially equal $50,000,000, it
is understood that each Bank’s portion of the Aggregate Commitments is a several
obligation and not a joint obligation.  No Bank shall be required to make any
Loan after such Bank’s Commitment shall have terminated.  No Bank shall be
responsible to any Borrower, either Co-Administrative Agent, the Administrator
or the other Banks for the obligations or Commitments of any other
Bank.  Neither of the Co-Administrative Agents nor the Administrator shall be
responsible to any Borrower for the obligations or Commitments of any of the
Banks.
 

--------------------------------------------------------------------------------


 
Section 1.2. Borrowings and Conversions of Loans.
 
    (a) Procedures for Loans.  Subject to all of the terms and conditions of
this Agreement, including without limitation, the satisfaction of all the
conditions set forth in Section 3.1 (except clause (g) thereof) to the making of
any Loan, the Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Company’s irrevocable notice to the Administrator, which may be given by
telephone.  Each such notice must be received by the Administrator not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans.  Each telephonic notice by the Company pursuant to this Section
1.2(a) must be confirmed promptly by delivery to the Administrator of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Company.  Each conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof; provided, that Eurocurrency Rate Loans denominated in Alternative
Currencies shall be in a principal amount of $100,000 or a whole multiple of
$100,000 in excess thereof.  Each conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Company is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto and (vi) the currency of the Loans to be
borrowed.  If the Company fails to specify a currency in a Loan Notice
requesting a Borrowing, then the Loans so requested shall be made in
Dollars.  If the Company fails to specify a Type of Loan in a Loan Notice or if
the Company fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month.  Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans.  If the Company requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.  No Loan may be converted into
or continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.
 
2

--------------------------------------------------------------------------------


 
    (b) Following receipt of a Loan Notice, the Administrator shall promptly
notify each Bank of the amount (and currency) of its Commitment of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrator shall notify each Bank of the details
of any automatic conversion to Base Rate Loans or continuation of Loans
denominated in a currency other than Dollars, in each case as described in the
preceding subsection.  In the case of a Borrowing, each Bank shall make the
amount of its Loan available to the Administrator in Same Day Funds at the
Administrator’s Funding Office for the applicable currency not later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrator in the case of any Loan in an
Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 3.1, the Administrator shall make all funds so received
available to the Company or the other applicable Borrower in like funds as
received by the Administrator either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrator by the Company.
 
    (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Majority Banks,
and the Majority Banks may demand that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.
 
    (d) The Administrator shall promptly notify the Company and the Banks of the
interest rate applicable to any Interest Period for Eurocurrency Rate Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrator shall notify the Company and the Banks of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
 
    (e) After giving effect to the Borrowing, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than (i) five (5) Interest Periods in effect with respect to Loans
denominated in Dollars and (ii) five (5) Interest Periods in effect with respect
to Loans denominated in Alternative Currencies.
 
3

--------------------------------------------------------------------------------


 
Section 1.3. Interest.
 
    (a) Interest Rates on Loans.  Each Loan shall bear interest (from the date
made through and including the date of payment in full) at a rate per annum
equal to either:  (A) in the case of Base Rate Loans, the Base Rate plus the
Applicable Margin (the “Total Base Interest Rate”) for such Base Rate Loans; or
(B) in the case of Eurocurrency Rate Loans, the Eurocurrency Rate plus the
Applicable Margin for such Eurocurrency Rate Loans; provided, that the Total
Base Interest Rate shall at all times be greater than or equal to the
Eurocurrency Rate for a one month Interest Period as quoted on such date plus
the Applicable Margin on such date (the “Total Eurocurrency Interest Rate”) and,
at any time the Total Base Interest Rate is less than the Total Eurocurrency
Interest Rate such Loan shall bear interest at the Total Eurocurrency Interest
Rate.
 
    (b) Calculation.  Interest on Base Rate Loans shall be calculated on the
basis of a 365 or 366 day year (as applicable) and the actual number of days
elapsed, and the interest rate with respect to any Base Rate Loan shall change
effective immediately upon any change in the Base Rate, without notice or demand
to or upon the Borrowers.  Interest on Eurocurrency Rate Loans shall be
calculated on the basis of a 360 day year and the actual number of days elapsed,
or in the case of interest in respect of Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice.  Each determination of any interest rate by the
Administrator pursuant to this Agreement or the Notes shall be conclusive and
binding on the Company and each of the Banks in the absence of manifest error.
 
    (c) Interest Payments.  Interest shall accrue on the entire principal of
each Base Rate Loan and each Eurocurrency Rate Loan and shall be payable in
arrears by the Borrowers to the Administrator for the account of the Bank or
Banks making such Loan as follows:
 
    (i) Base Rate Loans.  With respect to any Base Rate Loan, on the last
Business Day of each calendar quarter and the date such Loan is repaid; and
 
    (ii) Eurocurrency Rate Loans.  With respect to any Eurocurrency Rate Loan,
on the last day of the Interest Period for such Loan; provided, that interest
shall also be payable on the last day of the third (3rd) month for any
Eurocurrency Rate Loan having a six (6) month Interest Period.
 
It is understood and agreed that the interest payable on the last day of an
Interest Period in excess of 90 days shall be only of interest accrued after the
90th day of such Interest Period if interest accrued through such 90th day was
paid on such 90th day, as provided herein.
 
    (d) Default Interest.  Notwithstanding the foregoing, in the event any Event
of Default occurs and is continuing, the Borrowers shall pay, but only to the
extent permitted by law, interest (after as well as before any judgment) on all
Loans at a rate per annum equal to the then applicable rate per annum pursuant
to clause (a) of this Section 1.3 (in the case of any Loans), plus a margin of
two percent (2%).
 
4

--------------------------------------------------------------------------------


 
    (e) Interest Periods.  Any Interest Period which would otherwise end on a
day which is not a Business Day shall end on the next succeeding Business Day
unless, in the case of a Eurocurrency Rate Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day.  No Interest Period shall extend beyond the Maturity
Date.  Any Interest Period for a Eurocurrency Rate Loan which begins on a day
for which there is no numerically corresponding day in the calendar month during
which such Interest Period is to end shall end on the last day of such calendar
month (or the next preceding Business Day if such last day is not a Business
Day).
 
Section 1.4. Repayments and Prepayments of Principal of Loans; Pro Rata
Treatment; Application of Prepayments.
 
    (a) The Borrowers agree to pay the outstanding principal amount of the Loans
in installments on the dates and in the amounts set forth in the table below (as
such installments may hereafter be adjusted as a result of prepayments made
pursuant to this Section), unless accelerated sooner pursuant to Article VII:
 
Payment Date
Percentage of Original Term Loan Amount
March 31, 2009
2.50%
June 30, 2009
2.50%
September 30, 2009
2.50%
December 31, 2009
2.50%
March 31, 2010
2.50%
June 30, 2010
2.50%
September 30, 2010
2.50%
December 31, 2010
2.50%
March 31, 2011
2.50%
June 30, 2011
2.50%
September 30, 2011
2.50%
December 31, 2011
2.50%
March 31, 2012
2.50%
June 30, 2012
2.50%
September 30, 2012
2.50%
Maturity Date
62.50%
(remaining unpaid principal amount)



 
    (b) If the Administrator notifies the Company at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds the Alternative Currency Sublimit then in effect, whether due to
exchange rate fluctuations or otherwise, then, within two Business Days after
receipt of such notice, the Borrowers shall prepay Loans (or Cash Collateralize
the amount of such excess) in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed the
Alternative Currency Sublimit then in effect.
 
5

--------------------------------------------------------------------------------


    
    (c) Upon certain sales of assets described in Section 5.6, the Company shall
prepay all or a portion of the Loans in accordance with the provisions of such
Section 5.6.
 
    (d) Each Borrower may, at its option, subject to the provisions of Section
1.13, prepay without premium or penalty, Loans, in whole or in part, on the
following conditions:  (i) such Borrower shall give to the Administrator and
each of the Banks written notice of any prepayment of (A) Base Rate Loans not
later than 11:00 a.m. on the Business Day on which such prepayment is to be made
and (B) Eurocurrency Rate Loans not later than 11:00 a.m. on the third Business
Day prior to the date on which such prepayment is to be made; (ii) each
prepayment shall be in the amount of the balance owing, or in the following
minimum amounts: (A) $100,000 or whole multiples of $100,000 in excess thereof
(in the case of Loans denominated in an Alternative Currency), (B) $1,000,000 or
whole multiple of $1,000,000 in excess thereof (in the case of Eurocurrency Rate
Loans denominated in Dollars), or (C) $2,000,000 and whole multiples of
$1,000,000 (in the case of Base Rate Loans denominated in Dollars) and (iii)
each prepayment must be made to the Administrator for disbursement as set forth
in clause (e) below, as applicable.  Such notice of prepayment shall be
irrevocable and shall specify (i) the date of any such prepayment, (ii) the
aggregate principal amount to be prepaid pursuant to this clause (d) on such
date, and (iii) the Type of Loan to be prepaid.  If any Eurocurrency Rate Loan
is prepaid, the Borrowers shall indemnify each Bank in accordance with Section
1.13 hereof.
 
    (e) Any partial payment of the Obligations under or in respect of any Loan
shall be applied by the Bank holding such Loan (i) first, to the payment of all
of the interest which shall be due and payable on the principal of such Loan at
the time of such partial payment, (ii) then, to the payment of all (if any)
other amounts (except principal) due and payable under such Loan at such time,
and (iii) finally, to the payment of principal of such Loan.
 
    (f) Each prepayment shall be made to the Administrator for prompt
distribution to each such Bank pro rata based upon its Applicable Percentage.
 
    (g) Each prepayment of the Loans shall be applied to reduce the payments
required by Section 1.4(a) in inverse order of maturity.
 
    (h) Each payment of Fees payable to either of the Co-Administrative Agents
hereunder or in connection herewith shall be made directly to such
Co-Administrative Agent.
 
          Section 1.5. Evidence of Debt.  The Loans made by each Bank shall be
evidenced by one or more accounts or records maintained by such Bank and by the
Administrator in the ordinary course of business.  The accounts or records
maintained by the Administrator and each Bank shall be conclusive absent
manifest error of the payments thereon.  Any failure to so record or any error
in doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Bank and the accounts and records of the Administrator in respect of such
matters, the accounts and records of the Administrator shall control in the
absence of manifest error.  Upon the request of any Bank to a Borrower made
through the Administrator, such Borrower shall execute and deliver to such Bank
(through the Administrator) a Note, which shall evidence such Bank’s Loans to
such Borrower in addition to such accounts or records.  Each such promissory
note shall in the form of Exhibit B (a “Note”).  Each Bank may attach schedules
to a Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.
 
6

--------------------------------------------------------------------------------


          
          Section 1.6. Payments and Computations.
 
    (a) Except as otherwise expressly provided herein and except with respect to
principal and interest on Loans denominated in an Alternative Currency, each
payment payable by the Borrowers to the Administrator, any Co-Administrative
Agent, any Bank under this Agreement, the Notes, any Domestic Subsidiary
Guarantee, any Foreign Subsidiary Guarantee or any other Credit Document shall
be made directly to the Administrator (unless such payment is in respect of any
Fees payable by the Borrowers to either of the Co-Administrative Agents, in
which case such payment shall be made directly to such Co-Administrative Agent),
in Dollars at the Administrator’s Funding Office (or, with respect to such
Co-Administrative Agent, at such office as notified to the Company by it), not
later than 2:00 p.m. on the due date of each such payment and in Same Day
Funds.  Except as otherwise expressly provided herein, each payment payable by
the Borrowers hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made in such Alternative
Currency to the Administrator at the Administrator’s Funding Office not later
than the Applicable Time specified by the Administrator on the due date of such
payment and in Same Day Funds.  If, for any reason, any Borrower is prohibited
by any Law from making any required payment hereunder in an Alternative
Currency, such Borrower shall make such payment in Dollars in the Dollar
Equivalent of the Alternative Currency payment amount.  The Administrator will
promptly distribute to each Bank in Same Day Funds by wire transfer such Bank’s
share (if any) of each such payment received by the Administrator.
 
    (b) If any sum would, but for the provisions of this clause (b), become due
and payable to the Administrator, any Co-Administrative Agent or any Bank by any
Borrower under this Agreement, any Note, any Domestic Subsidiary Guarantee, any
Foreign Subsidiary Guarantee or any other Credit Document on any day which is
not a Business Day, then such sum shall become due and payable on the Business
Day next succeeding the day on which such sum would otherwise have become due
and payable hereunder or thereunder, and interest payable to the Administrator,
such Co-Administrative Agent or such Bank under this Agreement, any Note, any
Domestic Subsidiary Guarantee, any Foreign Subsidiary Guarantee or any other
Credit Document shall be adjusted by the Administrator (or such
Co-Administrative Agent, as the case may be) accordingly.
 
Section 1.7. Payments to be Free of Deductions.
 
    (a) Each payment payable by the Borrowers to the Administrator, any
Co-Administrative Agent or any Bank under this Agreement or any other Credit
Document shall be made in accordance with Section 1.6 hereof, in Dollars or the
applicable Alternative Currency, without set-off or counterclaim and free and
clear of and without any deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings of any kind, now or hereafter imposed or
levied by any Governmental Authority.  If any amounts are so levied or imposed,
each Borrower agrees to pay such amounts in full to the relevant Governmental
Authority in accordance with applicable law and as set forth in paragraph (b)
below, and such additional amounts as may be necessary so that every payment of
all amounts due hereunder or under any Note, after withholding or deduction for
or on account of any amounts imposed or levied by any Governmental Authority,
will not be less than the amount provided for herein or in such Note.
 
7

--------------------------------------------------------------------------------


 
    (b) Each Bank that is not organized under the laws of the United States or
any state thereof (a “Foreign Bank”) shall provide to the Company and the
Administrator on or prior to the Effective Date in the case of each Foreign Bank
signatory hereto, on the date of any assignment pursuant to which it becomes a
Bank in the case of each other Foreign Bank, and at such other times as required
by United States law or as the Company or the Administrator shall reasonably
request (if either such form is applicable), two duly completed signed copies of
either (A) Internal Revenue Service Form W-ECI (or any successor form),
certifying that all payments to be made to such Foreign Bank under this
Agreement or any Note will be effectively connected to a United States trade or
business (a “Form W-8ECI Certification”) or (B) Internal Revenue Service Form
W-8BEN (or any successor form), certifying that such Foreign Bank is entitled to
the benefits of a provision of a tax convention or treaty to which the United
States is a party which exempts from United States withholding tax, in whole,
all payments to be made to such Foreign Bank under this Agreement or any other
Credit Document (a “Form W-8BEN Certification”).  Each Foreign Bank agrees that
it shall, promptly upon a change of its lending office or the selection of any
additional lending office, to the extent the forms previously delivered by it
pursuant to this section are no longer effective, and promptly upon the
Company’s or the Administrator’s reasonable request after the occurrence of any
other event (including the passage of time) requiring the delivery of a Form
W-8BEN or Form W-8ECI in addition to or in replacement of the forms previously
delivered, deliver to the  Company and the Administrator, as applicable, if and
to the extent it is properly entitled to do so, a properly completed and
executed Form W-8BEN, Form W-8ECI, Form W-9, as applicable (or any successor
forms thereto).  Each Foreign Bank shall also deliver to the Company and the
Administrator, to the extent applicable, such other additional or supplemental
forms as may at any time be required as a result of changes in applicable law,
rule, regulation or treaty or the circumstances of such Foreign Bank in order to
confirm or maintain in effect its entitlement to an exemption from United States
withholding tax on any payments hereunder; provided, that the circumstances of
such Foreign Bank at the relevant time and applicable law permit it to do
so.  If a Foreign Bank determines, as a result of (1) applicable law, rule,
regulation, treaty, or any official application thereof, or (2) its
circumstances, that it is unable to submit any form or certificate that it is
obligated to submit pursuant to this Section 1.7(b), or that it is required to
withdraw or cancel any such form or certificate previously submitted, it shall
promptly notify the Company and the Administrator of such fact (a “Withholding
Notice”).  In the event that the withholding or deduction from any payment
 
8

--------------------------------------------------------------------------------


 
to be made by the Company hereunder is required in respect of any taxes
(excluding franchise taxes and taxes imposed on or measured by any Bank’s net
income or receipts) pursuant to any applicable law, rule or regulation, then the
Company will pay the full amount required to be deducted or withheld to the
United States Internal Revenue Service or other applicable Governmental
Authority within the time allowed for such payment under applicable law and
deliver to the Administrator and the Banks within thirty (30) days after it has
made such payment either (x) a receipt issued by such Governmental Authority
evidencing its receipt of such payment, or (y) if the Company cannot obtain such
a receipt after using reasonable diligence under the circumstances, a
certificate duly executed by a principal financial officer of the Company
stating the amount and date of such payment and the Bank to which it
relates.  In the event such taxes are directly asserted against the
Administrator or any Bank with respect to any payment received by the
Administrator or such Bank hereunder, the Administrator or such Bank may pay
such taxes and the Company will promptly pay such additional amount (including
any penalties, interest or expenses) as is necessary in order that the net
amount received by such person after the payment of such taxes (including any
taxes on such additional amount) shall equal the amount such person would have
received had not such taxes been asserted.  If the Company fails to pay any
taxes when due to the appropriate taxing authority or fails to remit to the
Administrator, for the account of the respective Banks, the receipt required by
clause (x) above or certificate required by clause (y) above, the Company shall
indemnify each of the Banks for any incremental taxes (excluding franchise taxes
and taxes imposed on or measured by any Bank’s net income or receipts), interest
or penalties that may become payable by any Bank as a result of any such
failure.
 
Section 1.8. Fees.  The Company agrees to pay each of the fees or other amounts
required by the Administrator Fee Letter and the Co-Lead Arrangers Fee Letter,
in the amounts and at the times heretofore agreed to as set forth therein.
 
Section 1.9. Incremental Term Loans.
 
    (a) Request for Increase.  Provided there exists no Default and subject to
pro forma compliance with all covenants set forth herein, upon notice to the
Administrator (which shall promptly notify the Banks), the Company may request,
from time to time, an uncommitted incremental term loan (“Incremental Term
Loan”) by an amount (for all such requests) not exceeding $50,000,000; provided,
that (A) any such request for an increase shall be in a minimum amount of
$10,000,000, and (B) the Company may make a maximum of two (2) such requests
pursuant to this Section.  At the time of sending such notice, the Company (in
consultation with the Administrator) shall specify the time period within which
each Bank is requested to respond (which shall in no event be less than ten (10)
Business Days from the day of delivery of such notice to the Banks).
 
    (b) Bank Elections to Increase.  Each Bank shall notify the Administrator
within such time period whether or not it agrees to make an Incremental Term
Loan and, if so, the amount of its commitment of such requested Incremental Term
Loan.  Any Bank not responding within such time period shall be deemed to have
declined to make such Loan.
 
9

--------------------------------------------------------------------------------


 
    (c) Notification by Administrator; Additional Banks.  The Administrator
shall notify the Company and each Bank of the Banks’ responses to each request
made hereunder.  To achieve the full amount of a requested increase and subject
to the approval of the Co-Administrative Agents (which approval shall not be
unreasonably withheld), the Company may also invite additional Eligible
Assignees to become Banks pursuant to a joinder agreement in form and substance
satisfactory to the Co-Administrative Agents, and their respective counsel.
 
    (d) Effective Date and Allocations.  If an Incremental Term Loan is made in
accordance with this Section, the Administrator and the Company shall determine
the effective date (the “Increase Effective Date”) and the final allocation of
such increase.  The Administrator shall promptly notify the Company and the
Banks of the final allocation of such increase and the Increase Effective Date.
 
    (e) Terms of the Incremental Term Loans.  The amortization of each
Incremental Term Loan shall be consistent on a ratable basis (as described
below) with the amortization provided for in Section 1.4(a) and each Incremental
Term Loan shall be pari passu with the existing Loans with respect to payment
rights.  In the event that the applicable margin for any Incremental Term Loan
(inclusive of upfront fees and original issue discount) is greater than the
Applicable Margin (inclusive of upfront fees and original issue discount), then
the Applicable Margin shall be increased to the extent necessary such that the
Applicable Margins are equal to the applicable margins of such Incremental Term
Loan.  This Agreement shall be supplemented to give effect to each Incremental
Term Loan by documentation executed by the Bank or Banks providing the
commitments with respect to such Incremental Term Loan, the Co-Administrative
Agents and the Company (and without any required consent of any other Bank);
provided, that no change other than those changes contemplated above or
reasonably incidental thereto shall occur as a result of the Company’s request
for an Incremental Term Loan (including no change with respect to
representations and warranties, covenants and events of default), without the
consent of the Company and the Majority Banks.  For purposes of this section,
“ratable basis” shall mean that the principal payments of the Incremental Term
Loan required to be paid on each amortization date shall be consistent with the
percentages of the remaining amortization payments of the existing term loan
(relative to the then outstanding principal amount of the existing term loan)
falling due on such date.
 
    (f) Conditions to Effectiveness of Increase.  As a condition precedent to
such increase, the Company shall deliver to the Administrator a certificate of
each Obligor dated as of the Increase Effective Date (in sufficient copies for
each Bank) signed by a Responsible Officer of such Obligor (i) certifying and
attaching the resolutions adopted by such Obligor approving or consenting to
such increase, and (ii) in the case of the Company, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article II and the other Credit Documents are true and correct on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 1.9, the representations and warranties contained in
Section 2.6 shall be deemed to refer to the most recent statements furnished
pursuant to Section 4.1(a) and Section 4.1(b), respectively, and (B) no Default
exists.
 
10

--------------------------------------------------------------------------------


 
    (g) Conflicting Provisions.  This Section shall supersede any provisions in
Section 8.6 to the contrary.
 
Section 1.10. Use of Proceeds.  The Company represents that the proceeds of all
Loans made hereunder shall be used (a) to refinance Indebtedness, if any,
outstanding under the Existing Credit Agreement, (b) for capital expenditures
and acquisitions by the Company and related fees and expenses in connection
therewith and (c) for its general corporate and working capital purposes, in
each case in compliance with this Agreement.  The Company further represents,
warrants and covenants that the proceeds of all Loans shall not be used by it in
any manner which would result in a violation by any Person of Regulation U or X
of the F.R.S. Board, 12 C.F.R. Parts 221 and 224.
 
Section 1.11. Illegality.  Notwithstanding any other provisions hereof, if any
applicable law, regulation or directive of any Governmental Authority, or any
change therein or in the interpretation or application thereof, shall make it
unlawful for any Bank to make or maintain Eurocurrency Rate Loans, the Borrowers
shall, if any such Loans are then outstanding, promptly upon request from such
Bank, either pay all such Loans (together with interest accrued thereon) made by
such Bank either in cash or with the proceeds of a replacement Base Rate
Loan.  If any such payment or replacement of Eurocurrency Rate Loans is made on
a day that is not the last Business Day of the Interest Period applicable to
such Loans, the Borrowers shall pay such Bank all amounts required by Section
1.13(a).
 
Section 1.12. Increased Costs; Capital Adequacy; Suspensions of Eurocurrency
Rate Loans.
 
    (a) Increased Costs Relating to Credit Facilities.  In the event that
applicable law, treaty or regulation or directive from any Governmental
Authority, or any change therein or in the interpretation or application thereof
or compliance by any Bank with any request or directive (whether or not having
the force of law) from any central bank or Governmental Authority, shall: (i)
subject any Bank to any tax of any kind whatsoever with respect to this
Agreement or any Eurocurrency Rate Loan, or subject any payment made by any
Obligor to any Bank in respect of principal, Fees, interest or any other amount
payable hereunder to any tax of any kind whatsoever (excluding franchise taxes
and taxes imposed on or measured by any Bank’s net income or receipts); (ii)
impose, modify or hold applicable any reserve, special deposit or similar
requirements against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by, any office of any Bank,
including pursuant to Regulations of the F.R.S. Board; or (iii) impose on any
Bank any other condition with respect to this Agreement, any Note, any other
Credit Document, or any of the Loans hereunder, and the result of any of the
foregoing is (x) to increase the cost to such Bank of making, renewing or
maintaining its Eurocurrency Rate Loans (or any part thereof) by an amount that
such Bank deems, in such Bank’s reasonable good faith judgment, to be material
or (y) to reduce the amount of any payment (whether of principal, interest or
otherwise) in respect of any of the Eurocurrency Rate Loans by an amount that
such Bank deems to be material in such Bank’s reasonable good faith judgment or
(z) to require any Bank to make any payment or to forego any interest or other
sum payable hereunder, the amount of which payment or foregone interest or other
sum is calculated by reference to the gross amount of any sum receivable or
deemed received by the Administrator or any Bank from any Obligor hereunder,
then, in any case, to the maximum extent permitted by applicable law, the
Borrowers shall promptly pay such Bank, upon its demand, such additional amount
as will compensate such Bank for such additional costs, reduction, payment or
foregone interest, as the case may be (collectively the “Additional Costs”).
 
11

--------------------------------------------------------------------------------


 
    (b) Increased Capital Costs.  If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
Law (whether or not having the force of law) of any court, central bank,
regulator or other Governmental Authority affects or would affect the amount of
capital required or expected to be maintained by any Bank or any corporation
controlling any Bank, and such Bank determines (in its reasonable judgment) that
the rate of return on its capital as a consequence of its Commitments or the
Loans made by such Bank is reduced to a level below that which such Bank could
have achieved but for the occurrence of any such circumstance, then, in any such
case upon notice from time to time by such Bank to the Company, the Borrowers
shall immediately pay directly to such Bank additional amounts sufficient to
compensate such Bank for such reduction in rate of return.  In determining such
amounts, such Bank will use reasonable methods of averaging and
attribution.  The Borrowers may, however, avoid paying such amounts for future
rate of return reductions if, within the maximum borrowings permitted herein,
the Borrowers borrow such amounts as will cause the Bank to avoid any such
future rate of return reductions which would otherwise be caused by such changed
capital adequacy requirements.
 
    (c) If the Administrator or Majority Banks determine that for any reason in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof that (a) deposits (whether in Dollars or an Alternative
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency), or (c) the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Banks of funding such Eurocurrency Rate Loan,
the Administrator will promptly so notify the Company and each
Bank.  Thereafter, the obligation of the Banks to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended until the
Administrator (upon the instruction of the Majority Banks) revokes such
notice.  Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein; provided, that if the Total Base Interest Rate does
not adequately and fairly reflect the cost to such Banks of funding such Loan,
upon the request of the Administrator, the Administrator and the Majority Banks,
shall negotiate in good faith with the Borrowers to reach agreement on the
interest rate for such Loan, taking into account the cost to such Banks of
funding such Loan.
 
12

--------------------------------------------------------------------------------


 
Section 1.13. Certain Indemnities.
 
    (a) Payment.  Each of the Borrowers jointly and severally agrees to
indemnify each Bank and to hold each Bank harmless against and from any loss,
costs (including the increased costs referred to in Section 1.11 above) or
expenses that it may sustain or incur as a direct consequence of (i) any
prepayment of the principal of or interest on any Eurocurrency Rate Loan or (ii)
any failure by any Borrower to complete a borrowing, prepayment, issuance,
extension or replacement of or to a Base Rate Loan or a Eurocurrency Rate Loan
after notice thereof has been given or after telephone notice has been given and
is not followed by written notice or is followed by written notice that differs
in any respect from the telephonic notice or (iii) any failure by any Borrower
to pay, punctually on the due date thereof, any amount payable to the
Administrator, either of the Co-Administrative Agents or any Bank under this
Agreement, any Note or any other Credit Document or (iv) the acceleration, in
accordance with the terms of this Agreement, of the time of payment of any of
the Obligations.  Such losses, costs or expenses shall include, but shall not be
limited to, (x) any costs incurred by any Bank in carrying funds which were to
have been borrowed by any Borrower or in carrying funds to cover any overdue
principal, overdue interest or any other overdue sums payable by any Borrower to
the Administrator, either of the Co-Administrative Agents or any Bank under this
Agreement, any Note or any other Credit Document, (y) any interest payable by
any Bank to the lenders of the funds borrowed by it in order to carry the funds
referred to in the immediately preceding clause (x), and (z) any losses (but
excluding losses of anticipated profit) incurred or sustained by any Bank in
liquidating or re-employing funds acquired from third parties to make, fund or
maintain all or any part of any Loan.  Each Bank shall use reasonable efforts to
mitigate all such losses, costs or expenses.
 
    (b) Additional Indemnity.  Each of the Borrowers jointly and severally
agrees to indemnify and hold each of the Indemnified Parties free and harmless
from and against any and all Liabilities.
 
Section 1.14. Bank Wires to the Company.  All transfers by the Administrator to
the Company shall be effected by federal wire transfer of immediately available
funds to Account Number 0000195213 of Kaman Corporation maintained at Bank of
America, unless specifically instructed otherwise in writing by the Company to
the Administrator.
 
Section 1.15. Administrator or Bank Certificate.  A certificate signed by an
authorized employee of the Administrator, either of the Co-Administrative Agents
or any Bank, setting forth any amount required to be paid by the Borrowers to
the Administrator, such Co-Administrative Agent or such Bank pursuant to Section
1.3, Section 1.11, Section 1.12 or Section 1.13 and the computations made by the
Administrator, such Co-Administrative Agent, or the Bank to determine such
amount, shall be submitted by the Administrator, such Co-Administrative Agent or
such Bank to the Borrowers in connection with each demand made at any time by
the Administrator, such Co-Administrative Agent or such Bank upon the Borrowers
under the foregoing Sections.  Any such certificate submitted pursuant to
Section 1.11 or Section 1.12 shall, absent manifest error, constitute conclusive
evidence as to the amount owed pursuant to such Section.
 
13

--------------------------------------------------------------------------------


 
Section 1.16. Interest Limitation.  Notwithstanding any other term of this
Agreement, any Note or any other Credit Document, the maximum amount of interest
which may be charged to or collected from any Person liable hereunder, under any
Note or under any other Credit Document by the Banks shall be absolutely limited
to, and shall in no event exceed, the maximum amount of interest (the “Maximum
Rate”) which could lawfully be charged or collected under applicable law
(including, to the extent applicable, the provisions of Section 5197 of the
Revised Statutes of the United States of America, as amended, 12 U.S.C. Section
85, as amended), so that the maximum of all amounts constituting interest under
applicable law, howsoever computed, shall never exceed as to any Person liable
therefor the Maximum Rate, and any term of this Agreement or any Note or any
other Credit Document which could be construed as providing for interest in
excess of such lawful maximum shall be and hereby is made expressly subject to
and modified by the provisions of this clause.  If, in any month, the effective
interest rate on any amounts owing pursuant to this Agreement or the Notes or
any other Credit Document, absent the Maximum Rate limitation contained herein,
would have exceeded the Maximum Rate, and if in the future month, such effective
interest rate would otherwise be less than the Maximum Rate, then the effective
interest rate for such month shall be increased to the Maximum Rate until such
time as the amount of interest paid hereunder equals the amount of interest
which would have been paid if the same had not been limited by the Maximum Rate.
 
ARTICLE II

 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Banks and the Co-Administrative Agents to enter into this
Agreement and to make extensions of credit hereunder, each Borrower represents
and warrants to each of the Co-Administrative Agents and each Bank that:
 
Section 2.1. Due Organization; Good Standing; Qualification.  The Company and
each of its Subsidiaries are duly organized, validly existing and in good
standing under the laws of their respective jurisdictions of incorporation,
except where a Subsidiary’s failure to be in good standing would not have a
Material Adverse Effect.  Each of the Company and its Subsidiaries has all
requisite corporate power, authority, licenses, consents, approvals and the like
required to own and operate its respective properties (except where the failure
to do so would not have a Material Adverse Effect) and to carry on its
respective business as presently conducted, and each is duly qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
wherein the character of the properties owned or leased by it therein or in
which the transaction of its respective business therein makes such
qualification necessary except where failure to comply with any of the foregoing
would not have a Material Adverse Effect.
 
14

--------------------------------------------------------------------------------


 
Section 2.2. Due Authorization; No Conflicts.  The execution, delivery and
performance by each Borrower of this Agreement, the Notes and each other Credit
Document executed or to be executed by it, and the execution, delivery and
performance by each other Obligor of each Domestic Subsidiary Guarantee, Foreign
Subsidiary Guarantee and each other Credit Document executed or to be executed
by it, and each Borrower’s authority to make the borrowings and obtain the other
extensions of credit contemplated thereby, have been duly authorized by all
necessary corporate or other action on the part of the Company or each such
other Obligor.  Such execution, delivery, and performance by the Company and
each such other Obligor, and the making by each Borrower of the borrowings and
the obtaining of the other extensions of credit contemplated hereby, do not and
will not (a) contravene any provision of such Obligor’s Governing Documents, (b)
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under or result in the creation of any Lien upon any of
the property of such Obligor, under any agreement, trust, deed, indenture,
mortgage or other instrument to which such Obligor is a party or by which such
Obligor or any of their respective properties is bound or affected, or (c)
require any waiver, consent or approval by any creditors, shareholders, or
public authority.
 
Section 2.3. Binding Agreements.  This Agreement constitutes, the Notes and each
other Credit Document, when issued and delivered pursuant hereto for value
received shall constitute, the legal, valid and binding obligations of each of
the Borrowers, enforceable in accordance with their respective terms, except as
enforcement may be limited by principles of equity, bankruptcy, insolvency, or
other laws affecting the enforcement of creditors’ rights generally; and each
Domestic Subsidiary Guarantee, each Foreign Subsidiary Guarantee and each other
Credit Document executed pursuant hereto by each other Obligor shall, on the due
execution and delivery thereof by such Obligor, constitute the legal, valid and
binding obligation of such Obligor enforceable in accordance with its terms,
except as enforcement may be limited by principles of equity, bankruptcy,
insolvency, or other laws affecting the enforcement of creditors’ rights
generally.
 
Section 2.4. Subsidiaries; Maintenance of Subsidiary Guarantees.  (a) All of the
issued and outstanding shares of capital stock of each Subsidiary of the Company
which is owned by the Company or a Subsidiary of the Company, has been validly
issued and is fully paid and non assessable and is free and clear of any
Lien.  No rights to subscribe for additional shares of stock of any Subsidiary
have been granted.
 
    (b) As of the Effective Date, the Co-Administrative Agents and the Banks
have the full credit support of (a) the Domestic Subsidiary Guarantors pursuant
to the Domestic Subsidiary Guarantees (guaranteeing in full the payment of all
Obligations pursuant to the Domestic Subsidiary Guarantees) and (b) the Foreign
Subsidiary Guarantors pursuant to the Foreign Subsidiary Guarantees
(guaranteeing in full the payment of all Obligations pursuant to the Foreign
Subsidiary Guarantees).
 
Section 2.5. No Defaults.  No Default or Event of Default is continuing.
 
Section 2.6. Financial Statements.  The Company has furnished to each of the
Banks:  (a) the audited consolidated balance sheets of the Company and its
Subsidiaries as at December 31, 2007, and the related consolidated statements of
income, cash flows and shareholders’ equity of the Company and its Subsidiaries
for the fiscal year ended December 31, 2007, certified by KPMG LLP, certified
public accountants, and (b) the unaudited consolidated and consolidating balance
sheets of the Company and its Subsidiaries as of June 27, 2008 and related
consolidated and consolidating statements of income, cash flows and
shareholders’ equity for the three (3) months ended June 27, 2008, in each case
certified by the president or principal financial officer of the Company.  Such
balance sheets and statements have been prepared in conformity with GAAP applied
on a consistent basis throughout the periods specified and present fairly the
financial condition and results of operations of the Company and its
Subsidiaries as at the dates and for the periods indicated.  The balance sheets
referred to in this Section 2.6 and the notes thereto disclose all material
liabilities, direct or contingent, known to the Company and its Subsidiaries as
of the dates thereof.
 
15

--------------------------------------------------------------------------------


 
Section 2.7. No Material Adverse Changes.  Since December 31, 2007, there has
been no change in the business, assets, operations, prospects, liabilities or
condition, financial or otherwise, of the Company and its Subsidiaries, taken as
a whole, other than changes the effect of which have not had a Material Adverse
Effect.
 
Section 2.8. No Material Litigation.  No action, suit, investigation or
proceeding is pending or known to be threatened by or against or affecting the
Company or any of its Subsidiaries or any of their respective properties or
rights before any Governmental Authority (a) which involves this Agreement, the
Notes or any other Credit Document or (b) as to which there is a reasonable
possibility of an adverse determination and which, if adversely determined,
could, individually or in the aggregate, result in a Material Adverse Effect.
 
Section 2.9. True Copies of Governing Documents.  Each Borrower has furnished or
caused to be furnished to each of the Co-Administrative Agents true and complete
copies of all of its Governing Documents.
 
Section 2.10. Compliance with Environmental Laws.  To the best of the each
Borrower’s knowledge and belief, the Company and each of its Subsidiaries is in
substantial compliance with all material provisions of applicable Environmental
Laws and all judgments, orders and decrees relating thereto and binding upon the
Company or any of its Subsidiaries, except where failure to be in compliance
would not have a Material Adverse Effect.
 
Section 2.11. Liens.  The aggregate principal amount of indebtedness for
borrowed money of the Company and its Subsidiaries, on a consolidated basis,
which is secured by Liens on assets of the Company or any of its Subsidiaries,
is less than or equal to $15,000,000.
 
Section 2.12. Compliance With ERISA.  The Company and each of its Subsidiaries
is in substantial compliance with all material provisions of ERISA.
 
Section 2.13. Existing Credit Agreement.  As of the date hereof, no “Default” or
“Event of Default” under (and as defined in) the Existing Credit Agreement has
occurred and is continuing.
 
Section 2.14. Ownership of Properties.  The Company and each of its Subsidiaries
owns good and marketable title to all of its properties and assets, real and
personal (except where the failure to so own such properties or assets, or have
such title, would not have a Material Adverse Effect), free and clear of all
Liens, except as permitted pursuant to Section 5.1.
 
16

--------------------------------------------------------------------------------


 
Section 2.15. Taxes.  Except for taxes the payment of which is being diligently
contested in good faith after the establishment of any reserves required by
GAAP, consistently applied, the Company and each of its Subsidiaries has filed
all tax returns and reports required by law to have been filed by it and has
paid or caused to be paid all taxes, assessments and governmental charges of
every kind thereby shown to be owing which would, in the aggregate, if not paid,
be material as to the Company and its Subsidiaries when taken as a whole or be
reportable under the Securities Exchange Act or required under FASB Standards to
be disclosed on the Company’s consolidated audited financial statements.
 
Section 2.16. Regulations U and X.  Neither the Company nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Loans will be used
for a purpose which violates, or would be inconsistent with, F.R.S. Board
Regulation U or X.  Terms for which meanings are provided in F.R.S. Board
Regulation U or X or any regulations substituted therefor, as from time to time
in effect, are used in this Section with such meanings.
 
Section 2.17. Investment Company Act; Public Utility Holding Company
Act.  Neither the Company nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or a
“holding company”, or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.
 
Section 2.18. Accuracy of Information.  All factual information heretofore or
contemporaneously furnished by or on behalf of the Company or any other Obligor
in writing to the Administrator, any Co-Administrative Agent or any Bank for
purposes of or in connection with this Agreement or any transaction contemplated
hereby is, and all other such factual information hereafter furnished by or on
behalf of the Company or any other Obligor to the Administrator, any
Co-Administrative Agent or any Bank will be, true and correct in every material
respect on the date as of which such information is dated or certified and as of
the date of execution and delivery of this Agreement by the Company, the
Administrator, the Co-Administrative Agent, and the Banks, and such information
is not, or shall not be, as the case may be, incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which such information is furnished and, in the case of
projections on the basis of reasonable assumptions made in good faith as
disclosed in the Credit Documents.
 
Section 2.19. Use of Proceeds.  The Company shall use the proceeds of the Loans
in accordance with Section 1.10.
 
Section 2.20. Compliance with Laws.  The Company and each of its Subsidiaries is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such Requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
17

--------------------------------------------------------------------------------


 
Section 2.21. Representations as to Foreign Subsidiaries.  Each of the Company
and each Foreign Subsidiary represents and warrants to the Co-Administrative
Agents and the Banks that:
 
    (a) Such Foreign Subsidiary is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Credit Documents
to which it is a party (collectively as to such Foreign Subsidiary, the
“Applicable Foreign Subsidiary Documents”), and the execution, delivery and
performance by such Foreign Subsidiary of the Applicable Foreign Subsidiary
Documents constitute and will constitute private and commercial acts and not
public or governmental acts.  Neither such Foreign Subsidiary nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Subsidiary is organized and existing in
respect of its obligations under the Applicable Foreign Subsidiary Documents.
 
    (b) The Applicable Foreign Subsidiary Documents are in proper legal form
under the Laws of the jurisdiction in which such Foreign Subsidiary is organized
and existing for the enforcement thereof against such Foreign Subsidiary under
the Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Subsidiary Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Subsidiary Documents that the Applicable Foreign Subsidiary Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Subsidiary is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Subsidiary Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Subsidiary Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.
 
    (c) There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign
Subsidiary is organized and existing either (i) on or by virtue of the execution
or delivery of the Applicable Foreign Subsidiary Documents or (ii) on any
payment to be made by such Foreign Subsidiary pursuant to the Applicable Foreign
Subsidiary Documents, except as has been disclosed to the Co-Administrative
Agents.
 
    (d) The execution, delivery and performance of the Applicable Foreign
Subsidiary Documents executed by such Foreign Subsidiary are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Subsidiary is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date; provided, that any notification
or authorization described in clause (ii) shall be made or obtained as soon as
is reasonably practicable.
 
18

--------------------------------------------------------------------------------


 
ARTICLE III
 
CONDITIONS TO EFFECTIVENESS
AND CONDITIONS OF LENDING
 
Section 3.1. Conditions of Loans.  The obligation of each Bank to make Loans
under this Agreement is subject to the satisfaction of each of the following
conditions precedent:
 
    (a) Execution of this Agreement, the Notes, the Domestic Subsidiary
Guarantee, the Foreign Subsidiary Guarantee and each other Credit
Document.  This Agreement and, to the extent requested by any Bank pursuant to
Section 1.5, the Notes in favor of each Bank, a Domestic Subsidiary Guarantee
executed by each of the Domestic Subsidiaries of the Company, a Foreign
Subsidiary Guarantee executed by each of the Foreign Subsidiaries (to the extent
such Foreign Subsidiaries are guarantors under the Existing Credit Agreement)
and each of the other Credit Documents required to be delivered on the Effective
Date shall have been duly and properly authorized, executed and delivered to the
Co-Administrative Agents by the respective party or parties thereto and shall be
in full force and effect on and as of the Effective Date.
 
    (b) Evidence of Corporate Action; Certified Copies of Governing
Documents.  The Co-Administrative Agents shall have received certified copies
of: (i) all corporate action taken by the Company and each such other Obligor to
authorize the execution, delivery and performance of this Agreement, each
Domestic Subsidiary Guarantee, each Foreign Subsidiary Guarantee and each other
Credit Document, and the borrowings and other extensions of credit to be made
hereunder; (ii) all the Company’s Governing Documents; (iii) all the Governing
Documents of each other Obligor; and (iv) such other papers as either of the
Co-Administrative Agents may reasonably require.
 
    (c) Proceedings and Documents.  All corporate, governmental and other
proceedings in connection with the transactions contemplated by this Agreement
and all instruments and documents incidental thereto (including, but not limited
to, those to be delivered pursuant to the provisions of this Article III), shall
be in form and substance satisfactory to the Co-Administrative Agents, and the
Co-Administrative Agents shall have received all such counterpart originals or
certified or other copies of all such instruments and documents as either of the
Co-Administrative Agents shall have reasonably requested.
 
    (d) Opinion of Counsel.  The Co-Administrative Agents shall have received an
opinion addressed to the Banks, the Administrator and each of the
Co-Administrative Agents, in a form satisfactory to each of the
Co-Administrative Agents, from (i) Murtha Cullina LLP, special Connecticut
counsel for the Company, (ii) Skadden, Arps, Slate, Meagher & Flom LLP, special
English counsel to the Company and (iii) Ms. Candace Clark, in house counsel to
the Company.
 
19

--------------------------------------------------------------------------------


 
    (e) Closing Fees, Expenses, etc.  Each Co-Administrative Agent shall have
received for its own account, or for the account of each Bank or such other
Person, as the case may be, all fees, costs and expenses due and payable
pursuant to Section 1.8 and Section 10.1.
 
    (f) Amendment to the Existing Credit Agreement.  The Co-Administrative
Agents shall have received an amendment to the Existing Credit Agreement,
executed by the Company, the Co-Administrative Agents and the Majority Banks (as
defined in the Existing Credit Agreement), dated and effective as of the date
hereof.
 
    (g) Notice of Borrowing.  The Company shall have duly and timely given to
the Administrator a Loan Notice required by this Agreement in connection with
such Loan.  Such Loan Notice and the delivery thereof, without more, shall
constitute certification by the Company as to the matters set forth in clauses
(i) and (j) below.
 
    (h) Legality of Transactions.  It shall not be unlawful for the Company or
any other Obligor to perform any of its agreements or obligations under this
Agreement, any of the Notes, any of the Domestic Subsidiary Guarantees, any of
the Foreign Subsidiary Guarantees or any of the other Credit Documents.
 
    (i) Performance; No Default.  The Company and each other Obligor shall have
duly and properly performed, complied with and observed each of its covenants,
agreements and obligations contained in this Agreement, the Notes, each of the
Domestic Subsidiary Guarantees, each of the Foreign Subsidiary Guarantees and
each of the other Credit Documents.  Both before and after giving effect to any
Loan, no Default or Event of Default shall have occurred and be continuing.
 
    (j) Representations and Warranties.  Each of the representations and
warranties made by the Company and each other Obligor in this Agreement or any
other Credit Document shall have been true and correct in all material respects
when made and shall for all purposes of this Agreement, be deemed repeated on
and as of the date of any application by the Company for any Loan hereunder and
on the date of making such Loan and shall be true and correct in all material
respects on and as of each of such dates, except to the extent the
representations and warranties specifically refer to an earlier date, in which
case, they were true and correct in all material respects as of such earlier
date.
 
ARTICLE IV
 
AFFIRMATIVE COVENANTS
 
The Company covenants and agrees with each of the Co-Administrative Agents and
each of the Banks that, so long as any Commitments remain in effect and until
such later date as all the Obligations are paid in full in cash, unless the
Majority Banks otherwise consent in writing, the Company shall and shall cause
each of its Subsidiaries to:
 
20

--------------------------------------------------------------------------------


 
Section 4.1. Financial Statements; Notice of Events of Default.  Deliver to each
of the Co-Administrative Agents and each of the Banks (a) within (i) sixty (60)
days after the close of each of the first three quarters of each fiscal year of
the Company and (ii) within one hundred twenty (120) days after the close of
each fiscal year of the Company, the consolidated and consolidating balance
sheets of the Company and its Subsidiaries as of the close of each such period
and consolidated and consolidating statements of income, cash flows and
shareholders’ equity for such period, prepared in conformity with GAAP, applied
on a basis consistent with that of the preceding period or containing disclosure
of the effect on financial position or results of operations of any change in
the application of GAAP during the period, and certified by the president or a
principal financial officer of the Company as accurate, true and correct in all
material respects; (b) together with each such balance sheet referred to in
clause (a)(i) and (ii) above, a Compliance Certificate substantially in the form
of Exhibit C attached thereto; (which Compliance Certificate shall contain
written calculations by the Company in reasonable detail concerning compliance
or non-compliance, as the case may be, by the Company with the financial
covenants referred to herein) (c) together with the annual consolidated
financial statements required to be delivered pursuant to clause (a) above for
each fiscal year, a report containing an unqualified opinion of KPMG LLP or a
comparable nationally recognized certified public accounting firm, which opinion
shall state that such financial statements fairly present the financial
condition and results of operations of the Company and its Subsidiaries in
accordance with GAAP; (d) promptly upon the written request of either of the
Co-Administrative Agents, such other information about the financial condition
and operations of the Company and its Subsidiaries, and any endorser or
guarantor (if any), as either of the Co-Administrative Agents may, from time to
time, reasonably request; (e) promptly after becoming available, copies of all
financial statements, reports, notices and proxy statements sent by the Company
to stockholders, and of all regular and periodic reports filed by the Company
with any securities exchange or with the SEC or any governmental agency
successor to any or all of the functions of the SEC, and of all press releases
issued by the Company; (f) promptly upon becoming aware of any Default or Event
of Default, notice thereof in writing; (g) promptly upon becoming aware of any
development that is likely to result in an Event of Default, notice thereof in
writing; and (h) promptly after becoming aware of any Change of Control, notice
thereof in writing.
 
Section 4.2. Securities Regulation Compliance Reports.  Promptly deliver to each
of the Co-Administrative Agents and each of the Banks a copy of:  (a) all
filings including financial statements and reports filed therewith and
amendments thereto made by the Company with the SEC pursuant to the Securities
Act, the Securities Exchange Act, and the rules and regulations promulgated
under either of them; (b) all filings, financial statements and reports filed
therewith and amendments thereto made by the Company with each securities
exchange on which the securities of the Company are listed, if any, pursuant to
the rules and regulations of each such exchange; and (c) all written
communications, financial statements, reports, notices and proxy statements sent
to any class of holders of securities of the Company.
 
Section 4.3. Insurance.  (a) Keep its properties insured against fire and other
hazards (so-called “All Risk” coverage) in amounts and with companies
satisfactory to the Co-Administrative Agents to the same extent and covering
such risks as are customary and reasonably available in the same or a similar
business; (b) maintain general liability coverage against claims for bodily
injuries or death; and (c) maintain all workers’ compensation, employment or
similar insurance as may be required by applicable law.  Alternatively, the
Company may self-insure in such amounts and in such manner as may be appropriate
in the Company’s industry and in the Company’s reasonable business
judgment.  The Company, upon the request of either of the Co-Administrative
Agents, agrees to deliver certificates evidencing all of the aforesaid insurance
policies to the Co-Administrative Agents.
 
21

--------------------------------------------------------------------------------


 
Section 4.4. Tax and Other Liens.  Except for taxes the payment of which is
being contested in good faith after the establishment of any reserves required
by GAAP consistently applied, pay or cause to be paid all taxes, assessments and
governmental charges of every kind which would, in the aggregate, if not paid,
be material as to the Company and its Subsidiaries when taken as a whole or be
reportable under the Securities Exchange Act or required under FASB Standards to
be disclosed on the Company’s consolidated audited financial statements; and the
Company shall deliver to the Co-Administrative Agents such other information
related to the Company’s and its Subsidiaries’ taxes as may be reasonably
requested by either of the Co-Administrative Agents.
 
Section 4.5. Litigation.  Promptly notify the Co-Administrative Agents (which
shall, in turn, promptly notify the Banks) of any legal proceedings or
litigation (a) material to the Company and its Subsidiaries when taken as a
whole or reportable under the Securities Exchange Act or required under FASB
Standards to be disclosed on the Company’s consolidated audited financial
statements, or (b) which questions the validity of this Agreement, the Notes,
any Domestic Subsidiary Guarantee, any Foreign Subsidiary Guarantee or any of
the other Credit Documents or any instrument delivered in connection herewith or
therewith, or any action to be taken in connection with the transactions
contemplated hereby or thereby; and promptly provide to the Co-Administrative
Agents such other information related to such proceedings or litigation as
reasonably requested by either of the Co-Administrative Agents.
 
Section 4.6. Conduct of Business.  Do or cause to be done all things necessary
to (a) preserve and keep in full force and effect its legal existence under the
laws of its jurisdiction of incorporation; (b) obtain, preserve, renew, extend
and keep in full force and effect all rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business; (c) comply in all material respects with all
Requirements of Law; (d) comply with all of its Governing Documents; (e)
maintain its qualification to do business in each jurisdiction in which the
conduct of business requires such qualification; and (f) maintain and preserve
all property material to the conduct of its business and keep such property in
good repair, working order and condition from time to time, and make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith may properly be conducted at all times, except, in each
case, (i) where the failure to do so would not have a Material Adverse Effect,
(ii) that the Company may liquidate or dissolve Subsidiaries from time to time
as the Company in the proper exercise of its judgment may determine, so long as
any such liquidation or dissolution shall not (x) either individually or in the
aggregate, have a Material Adverse Effect, (y) be of a Domestic Subsidiary
Guarantor, unless such liquidation or dissolution is by merger into another
Subsidiary which has executed and delivered a Domestic Subsidiary Guarantee, or
results in the replacement of one Domestic Subsidiary Guarantee with a new
Domestic Subsidiary Guarantee, and after giving effect thereto there shall be no
Default or Event of Default hereunder (including in respect of Section 2.4(b)
and Section 4.10) or (z) be of a Foreign Subsidiary Guarantor, unless such
liquidation or dissolution is by merger into another Subsidiary which has
executed and delivered a Foreign Subsidiary Guarantee, or results in the
replacement of one Foreign Subsidiary Guarantee with a new Foreign Subsidiary
Guarantee, and after giving effect thereto there shall be no Default or Event of
Default hereunder (including in respect of Section 2.4(b) and Section 4.10) and
(iii) the Company may liquidate or sell such other assets as it may deem
advisable, in the proper exercise of its judgment, so long as such sale or
liquidation is in compliance with Section 5.6 and, after giving effect thereto,
the Company is in compliance with Section 4.10 and the representation and
warranty set forth in Section 2.4(b) shall be true and correct.
 
22

--------------------------------------------------------------------------------


 
Section 4.7. Pension Plans.  If and when the Company or any Subsidiary gives or
is required to give notice to the PBGC of any Reportable Event (which Reportable
Event is material to the Company and its Subsidiaries when taken as a whole or
is reportable under the Securities Exchange Act or required under FASB Standards
to be disclosed on the Company’s consolidated audited financial statements),
with respect to any Plan which might constitute grounds for a termination of
such Plan under Title IV of ERISA, or knows that any member of the Controlled
Group or the plan administrator of any Plan has given notice or is required to
give notice of any Reportable Event, the Company shall simultaneously send the
Administrator a copy of such notice (and the Administrator shall promptly
forward a copy of such notice to the Banks).
 
Section 4.8. Records and Accounts.  Maintain true records and books of account,
complete and correct in all material respects and in accordance with GAAP, and
maintain adequate accounts and reserves for all taxes (including income taxes),
all depreciation, depletion, obsolescence and amortization of its properties,
all other contingencies, and all other proper reserves.
 
Section 4.9. Inspection.  Permit any officer or employee designated by any
Co-Administrative Agent or any Bank to visit and inspect any of its properties
and to examine its books and discuss the affairs, finances and accounts of the
Company or any of its Subsidiaries with its officers, all at such reasonable
times, upon reasonable notice, in a reasonable manner and as often as any
Co-Administrative Agent or any Bank may reasonably request, subject to
compliance with all applicable security regulations and requirements of any
Governmental Authority and the Company’s reasonable policies and practices
applicable to safeguarding its trade secrets and proprietary products and
practices.  The Company agrees with each of the Co-Administrative Agents and the
Banks that such policies and practices may restrict access by the
Co-Administrative Agents and the Banks to certain areas of certain facilities of
the Company or its Subsidiaries, but that such policies and practices shall not
restrict in any material respect access by the Co-Administrative Agents and the
Banks to personnel of the Company and its Subsidiaries.
 
Section 4.10. Subsidiary Guarantees.  The Company shall cause the
Co-Administrative Agents and the Banks to have at all times the full credit
support of (a) the Domestic Subsidiaries pursuant to the Domestic Subsidiary
Guarantees (guaranteeing in full the payment of all Obligations) and (b) the
Foreign Subsidiaries pursuant to the Foreign Subsidiary Guarantees (guaranteeing
in full the payment of all Obligations), to the extent such Foreign Subsidiaries
are guarantors under the Existing Credit Agreement.
 
23

--------------------------------------------------------------------------------


 
Section 4.11. Further Assurances.  Cooperate with each of the Co-Administrative
Agents and each Bank and take such action and execute such further instruments
and documents as either of the Co-Administrative Agents shall reasonably request
to effect the purposes of this Agreement, the Notes and the other Credit
Documents (including, without limitation, delivery of recently certified copies
of each Obligor’s Governing Documents, certified by the appropriate Governmental
Authority in the state of such Obligor’s state of incorporation).
 
Section 4.12. Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, in each case, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Company or such Subsidiary.
 
Section 4.13. Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such Requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
ARTICLE V 
 
NEGATIVE COVENANTS
 
The Company covenants and agrees with each of the Co-Administrative Agents and
each of the Banks that, so long as any Commitments remain in effect and until
such later date as all the Obligations are paid in full in cash, unless the
Majority Banks otherwise consent in writing, the Company shall not nor will it
permit any Subsidiary to:
 
Section 5.1. Liens.  Incur or permit to exist any Lien against any of its
property or assets, whether now owned or hereafter acquired, except:
 
    (a) any judgment Lien unless (in case of a judgment which shall be material
to the Company and its Subsidiaries when taken as a whole or which is reportable
under the Securities Exchange Act or required under FASB Standards to be
disclosed in the Company’s audited consolidated financial statements) the
judgment it secures shall not, within thirty (30) days after the entry thereof
have been discharged or execution thereof stayed pending appeal, or unless any
such judgment shall not have been discharged within sixty (60) days after the
expiration of any such stay;
 
    (b) easements, rights-of-way, zoning and similar restrictions, encumbrances
or title defects (but specifically excluding mortgages and any other Liens
securing Indebtedness) which, in the aggregate, do not materially detract from
the value of the properties of, and do not materially and adversely interfere
with the ordinary conduct of the business of, the Company or any of its
Subsidiaries;
 
24

--------------------------------------------------------------------------------


 
   (c) Liens incurred in the ordinary course of business (such as liens on
inventory granted in connection with the Company’s securing of the Company’s
repayment of reimbursement obligations under banker’s acceptances or commercial
letters of credit but which liens cover solely the inventory which is the
subject of such banker’s acceptance or commercial letters of credit) which are
not material (individually or in the aggregate) to the Company and its
Subsidiaries when taken as a whole and do not secure indebtedness for borrowed
money (other than reimbursement obligations under banker’s acceptances or
commercial letters of credit described in the foregoing parenthetical);
 
    (d) Liens on assets which secure previously existing Indebtedness of
corporations or business entities acquired by the Company or a Subsidiary,
whether by purchase of assets and assumption of liabilities or by purchase of
stock, merger or consolidation, so long as (i) such acquisition is otherwise
permitted by the terms of this Agreement, (ii) the Company is in compliance with
all of its covenants herein after the completion of such acquisition, and (iii)
such Liens were not incurred in contemplation of such acquisition and as a
result of such acquisition, and do not extend to any of the Company’s or any
Subsidiary’s assets owned before such acquisition; provided, that not later than
90 days after any such acquisition the Company shall extinguish, or cause to be
extinguished, such Liens unless those Liens are otherwise permitted under the
terms of clauses (a), (b), (c), (e), or (f) of this Section 5.1;
 
    (e) any other Liens at any time on assets owned by the Company or any of its
Subsidiaries which, in the aggregate, do not secure Indebtedness in excess of
$15,000,000; and
 
    (f) Liens granted to the Co-Administrative Agents and the Banks pursuant to
any Credit Document.
 
No Indebtedness or Liens which might be permitted in connection with the
transactions described in clauses (d) and (e) above shall be permitted if, after
giving effect to the incurrence of such Indebtedness or Liens, a violation of
the financial covenants contained in Article VI would or shall exist.
 
Section 5.2. Limitation on Indebtedness.  Create, incur or permit to exist or
remain outstanding any Indebtedness (other than Indebtedness under and in
respect of this Agreement, the Notes and each of the other Credit Documents
(including increases in Indebtedness with respect to the Incremental Term Loans
as contemplated by Section 1.9)), or issue or sell any obligation of any
Subsidiary to a third party lender (other than pursuant to the terms of this
Agreement), if such Indebtedness would (a) cause the Company to be in violation
of any of the financial covenants set forth in Article VI below or (b) in the
case of Indebtedness of Subsidiaries which are not Domestic Subsidiary
Guarantors, exceed, individually or in the aggregate, at any time, $15,000,000;
provided, however, that notwithstanding any other provision of this Section 5.2,
additional intercompany Indebtedness of up to $125 million shall be permitted
with respect to Investments that have been, or may be, made in Brookhouse
Holdings Limited or any of its Subsidiaries pursuant to the UK Acquisition.
 
25

--------------------------------------------------------------------------------


 
Section 5.3. Contingent Liabilities.  Assume, guarantee, endorse or otherwise
become liable upon the obligations of any Person or enter into any other
agreement having substantially the same effect as a Guarantee, except for (a)
the endorsement of negotiable instruments for deposit or collection or other
transactions in the ordinary course of business which are not material to the
Company and its Subsidiaries when taken as a whole, (b) Repurchase Obligations
which individually and in the aggregate do not exceed $15,000,000, (c)
Repurchase Obligations permitted under Section 5.2 of this Agreement or (d)
obligations incurred by the Company or a Subsidiary to a third party which do
not constitute Indebtedness; provided, that (i) each Subsidiary may guarantee
the Obligations of the Company and each other Obligor hereunder and under each
other Credit Document pursuant to a Domestic Subsidiary Guarantee or Foreign
Subsidiary Guarantee, as applicable, (ii) each Subsidiary may guarantee the
Obligations (as defined in the Existing Credit Agreement) of the Borrowers under
the Existing Credit Agreement and (iii) the Company may guarantee Indebtedness
of its Subsidiaries, so long as the aggregate amount of all Indebtedness so
guaranteed, when totaled with all Consolidated Total Indebtedness, without
duplication (if not already included therein) shall not result in a violation of
any of the financial covenants herein or in any other Event of Default
hereunder.  The foregoing shall not prohibit contractual indemnities, not having
substantially the same effect as a Guarantee, given in the ordinary course of
business.  Neither  such contractual indemnities nor contingent liabilities
under clause (d) of this Section 5.3 shall be included for purposes of
calculating any financial covenant under this Agreement.
 
Section 5.4. Consolidation or Merger.  Enter into or undertake any plan or
agreement or transaction to merge into or consolidate with or into any Person,
unless immediately after the consummation of such merger or consolidation, (a)
the Company or (if the merger or consolidation is between a Subsidiary and an
unaffiliated Person or if the Company elects to reincorporate by merger into a
wholly-owned Domestic Subsidiary) such Subsidiary is the surviving entity (and,
in the case of such a reincorporation by merger, (i) such wholly-owned
Subsidiary expressly assumes, in a written instrument executed and delivered to
the Co-Administrative Agents, and in form and substance reasonably satisfactory
to the Co-Administrative Agents, all the Obligations of the Company or such
other Obligor, as the case may be, under this Agreement, each of the Notes and
each of the other Credit Documents and (ii) the Co-Administrative Agents and the
Banks have received a written opinion of outside legal counsel to the Company
stating that, pursuant to such merger and instrument of assumption, such
wholly-owned Subsidiary has assumed all the Obligations of the Company or such
other Obligor under this Agreement, each of the Notes and each of the other
Credit Documents), (b) in the case of a merger of a Domestic Subsidiary and a
Foreign Subsidiary, such Domestic Subsidiary is the surviving entity, (c) the
Company’s management remains in control of the merged entity, (d) no Default or
Event of Default hereunder shall exist or would be reasonably likely to occur as
a result of such transaction and (e) the requirements of Section 5.11 are
satisfied.  For the purposes of this Section 5.4, the acquisition by the Company
or any Subsidiary of the Company of all or substantially all of the shares of
capital stock or all or substantially all of the assets of any Person shall be
deemed to be a consolidation of such Person with the Company or such Subsidiary,
as the case may be.  Nothing herein shall prohibit the Company from divesting a
Subsidiary by merging it with another corporation or otherwise so long as the
Company otherwise complies with Section 5.5, and after giving effect thereto,
the Company is in compliance with Section 4.10 and the representation and
warranty set forth in Section 2.4(b) thereto, shall be true and correct.
 
26

--------------------------------------------------------------------------------


 
Section 5.5. Limitation on Certain Other Fundamental Changes.  In the case of
the Company, liquidate, wind-up or dissolve itself (or suffer any liquidation,
winding up or dissolution to occur), or make any liquidating distribution.
 
Section 5.6. Sale of Assets.  Sell or transfer any assets, except for:
 
    (a) sales of inventory in the ordinary course of business; and
 
    (b) sales of assets (other than those referred to in clause (a) above) for
fair value (including sales for fair value of assets in transactions in which
the Company leases back the assets sold for fair value) (i) the book value of
which (at the time of sale) does not exceed in the aggregate for any fiscal year
of the Company, fifteen percent (15%) of the Company’s Consolidated Tangible
Assets as at the last day of the then most recently completed fiscal quarter for
which financial statements for the Company and its Subsidiaries are required to
have been delivered to the Banks pursuant to Section 4.1, and (ii) with respect
to which the Aggregate Assets Percentage obtained after taking into account such
sales does not exceed forty-five percent (45%).
 
In the event of any sale or transfer of assets of the Company or any Subsidiary
not permitted by clause (a) or clause (b)(i) or clause (b)(ii) above (referred
to herein as a “Designated Sale”), the Company shall be permitted to enter into
a Designated Sale, provided, that it will promptly (and, in any event, within
five (5) Business Days) thereafter give written notice of such Designated Sale
to each of the Co-Administrative Agents and each of the Banks (a “Designated
Sale Notice”), describing in reasonable detail all material terms of such
Designated Sale, including a reasonably detailed description of the assets sold,
the purchase price and net book value of such assets, and the net proceeds
receivable by the Company or any of its Subsidiaries in connection with such
Designated Sale.  If any Designated Sale occurs prior to the Maturity Date, the
aggregate outstanding principal Loans will, subject to any required prepayment
of the Existing Credit Agreement pursuant to Section 5.6 thereof, be reduced on
a pro rata basis, on the tenth (10th) Business Day after receipt by the Company
of written notice (a “Pay-Down Notice”) from the Administrator (at the direction
of the Majority Banks) that the aggregate outstanding principal Loans  is to be
reduced.  The Administrator shall give a Pay-Down Notice, if at all, not later
than thirty (30) days after receipt by the Co-Administrative Agent, the Banks of
a Designated Sale Notice conforming to the requirements of this
Section 5.6.  The amount of each such reduction in the aggregate outstanding
principal Loans shall be equal, in the aggregate, to the Reduction Amount.
 
For purposes of this Section 5.6, the following terms shall have the meanings
provided below:
 
“Aggregate Assets Percentage” means, at any time, the sum of all Applicable
Assets Percentages since the Effective Date.
 
27

--------------------------------------------------------------------------------


 
“Applicable Assets Percentage” means, with respect to each sale of assets
pursuant to Section 5.6(b), the percentage obtained by dividing (i) the book
value of all tangible assets sold (including assets sold in transactions in
which the Company leases back such assets), less the portion thereof, if any,
which resulted in a prior dollar for dollar reduction of the aggregate
outstanding principal Loans, by (ii) the Company’s Consolidated Tangible Assets
as at the last day of the then most recently completed fiscal quarter for which
financial statements for the Company and its Subsidiaries are required to have
been delivered to the Banks pursuant to Section 4.1.
 
“Designated Percentage” means, with respect to each sale of assets pursuant to
Section 5.6(b), an amount equal to (x) in the event such sale or transfer is not
permitted by clause (b)(i) above (but is permitted by clause (b)(ii) above),
15%, (y) in the event such sale or transfer is not permitted by clause (b)(ii)
above (but is permitted by clause (b)(i) above), 45%, and (z) in the event such
sale or transfer is not permitted by either clause (b)(i) or clause (b)(ii)
above, that percentage equal to 15% for each fiscal year since the Effective
Date to a cumulative percentage not to exceed 45%.
 
“Reduction Amount” means, with respect to each sale of assets pursuant to
Section 5.6(b), the book value of such assets sold (including assets sold in
transactions in which the Company leases back such assets) or any portion
thereof, in respect of which the Aggregate Percentage determined in connection
with such sale exceeds the Designated Percentage.
 
Section 5.7. Affiliate Transactions.  Enter into any transaction with an
Affiliate, except (a) upon fair, reasonable and arm’s-length terms, or (b)
transactions between (i) the Company and a Domestic Subsidiary Guarantor or a
Foreign Subsidiary Guarantor, (ii) a Domestic Subsidiary Guarantor and another
Domestic Subsidiary Guarantor or (iii) a Foreign Subsidiary and another Foreign
Subsidiary (other than any Foreign Subsidiary that is a Borrower or a Foreign
Subsidiary Guarantor); provided, however, that notwithstanding any other
provision of this Section 5.7, Investments of up to $125 million shall be
permitted with respect to Brookhouse Holdings Limited or any of its Subsidiaries
pursuant to the UK Acquisition.
 
Section 5.8. Certain Restrictive Agreements.  Enter into or permit to exist any
indenture, agreement, instrument or other arrangement (other than this
Agreement), in connection with the incurrence of Indebtedness which, directly or
indirectly, prohibits or limits, or has the effect of prohibiting or limiting,
(a) the incurrence of Indebtedness to the Banks pursuant to this Agreement, or
the payment of such Indebtedness or other Obligations to the Banks, (b) the
payment of dividends by any Subsidiary or the making by any Subsidiary of any
advances or other payments or distributions to the parent of such Subsidiary,
(c) any Domestic Subsidiary Guarantee contemplated hereunder or (d) any Foreign
Subsidiary Guarantee contemplated hereunder.
 
Section 5.9. Compliance With Environmental Laws.  Except in compliance with all
applicable Environmental Laws (and except to the extent that noncompliance would
not have a Material Adverse Effect), (a) use any of the Real Estate or any
portion thereof for the handling, processing, storage or disposal of Hazardous
Substances, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Substances, or (c) generate any Hazardous Substances on any of the Real Estate.
 
28

--------------------------------------------------------------------------------


 
Section 5.10. Limitation on Investments.  Make any Investments, except: (a)
Investments held by the Company or a Subsidiary in the form of cash equivalents;
(b) advances to officers, directors, and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding for travel, entertainment, relocation and analogous ordinary
business purposes; (c) Investments of the Company in any Subsidiary and
Investments of any Subsidiary in the Company or in another Subsidiary; (d)
Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; (e) Guarantees permitted
by Section 5.2 ; (f) acquisitions permitted by Section 5.11; and (f) other
Investments not exceeding $15,000,000 in the aggregate in any fiscal year of the
Company.
 
Section 5.11. Limitation on Acquisitions.  Enter into any stock or asset
acquisition other than: (a) the acquisition of assets in the ordinary course of
such Person’s business and (b) Acquisitions provided (i) no Default or Event of
Default has occurred and is continuing or would result therefrom, (ii) the
assets or business subject to such acquisition is in substantially the same or
similar type of business as the Company, (iii) the board of directors (in the
case of an asset acquisition) and the shareholders (in the case of a stock
acquisition) or both (if required by Requirements of Law) of any Person to be
acquired has approved the terms of such Acquisition, and (iv) the Company
delivers to the Administrator on or before the date on which it or any of its
Subsidiaries agrees to or consummates any Acquisition having a purchase price in
excess of $15,000,000, a Compliance Certificate and pro forma financial
statements, in form and substance satisfactory to the Co-Administrative Agents,
showing that on a pro forma basis no Default or Event of Default will occur over
the twelve (12) month period following the effective date of such Acquisition.
 
Section 5.12. Fiscal Year.  Permit the fiscal year of the Company to end on a
day other than December 31.
 
Section 5.13. Limitations on Transfers to Foreign Subsidiaries.  Notwithstanding
any provision herein to the contrary, in no event shall the sum of (a) the
principal amount of all Loans, together with accrued and unpaid interest,
provided to Borrowers that are Foreign Subsidiaries, plus (b) the principal
amount of all loans under the Existing Credit Agreement, together with accrued
and unpaid interest, outstanding to Borrowers that are Foreign Subsidiaries,
plus (c) the face amount of all letters of credit under the Existing Credit
Agreement issued and outstanding for the account of Foreign Subsidiaries, plus
(d) Contingent Liabilities of Domestic Subsidiaries for the benefit of Foreign
Subsidiaries incurred after the date hereof, plus (e) Investments of the Company
and Domestic Subsidiaries in Foreign Subsidiaries (including intercompany loans)
made after the date hereof, exceed $15,000,000 in the aggregate at any one time
outstanding; provided, that Investments made in Foreign Subsidiaries shall not
be subject to the restrictions set forth herein, solely to the extent such
Investments were made in connection with the UK Acquisition; provided, that the
Investments of up to $125 million shall be permitted with respect to Brookhouse
Holdings Limited or any of its Subsidiaries pursuant to the UK Acquisition and
such Investments shall not count towards the limitations in this Section 5.13.
 
29

--------------------------------------------------------------------------------


 
Section 5.14. Most Favored Lender.  Agree to, with or for the benefit of the
holder(s) of any Indebtedness of, or commitments to provide loans to, the
Company or any of its Subsidiaries under the Existing Credit Agreement (or any
refinancing or replacement thereof), any financial or restrictive covenants or
events of default which are more restrictive than, or in addition to, the
financial or negative covenants or Events of Default contained in this
Agreement, or the granting of security, unless the Obligors have entered into an
agreement with the Banks, in form and substance reasonably satisfactory to the
Banks, whereby such financial or negative covenants or events of default or
provisions regarding security are added to this Agreement.  In addition, if any
provisions of the Existing Credit Agreement are updated (including to be
consistent with current practices), the Company will allow this Agreement to be
modified or supplemented on similar terms.
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
The Company covenants and agrees with each of the Co-Administrative Agents and
the Banks that, at the time of the requesting or making of any Loan and so long
as any Loan remains outstanding or any Fees or interest payable hereunder
remains unpaid after becoming due and payable, unless the Majority Banks
otherwise consent in writing, the Company shall not:
 
Section 6.1. Fixed Charge Coverage Ratio.  Cause or permit the ratio of (a) the
Company’s EBITDA for the four (4) most recently completed fiscal quarters of the
Company, to (b) the aggregate consolidated interest expense on borrowed money
(including the Obligations) (net of cash income from Investments) of the Company
and its Subsidiaries for such four fiscal quarters to be no less than 3.00 to
1.0.
 
Section 6.2. Consolidated Total Indebtedness to Total Capitalization.  Cause or
permit the Company’s Consolidated Total Indebtedness to exceed fifty-five
percent (55%) of its Total Capitalization at any time.
 
Section 6.3. Consolidated Accounts Receivable and Inventory to Consolidated
Total Indebtedness Ratio.  At any time that the Company’s Adjusted Fixed Charge
Coverage Ratio does not exceed 6.00 to 1.00, cause or permit the ratio of (a)
the aggregate amount of (i) the Applicable Kaman Entities’ Eligible Accounts for
which invoices have been issued and are payable plus (ii) the Eligible Inventory
of the Applicable Kaman Entities, in each case calculated as at the end of the
most recently completed fiscal quarter of the Company, to (b) without
duplication, the Company’s Consolidated Total Indebtedness plus all letters of
credit whether or not drawn, issued for the account of the Company and its
Subsidiaries as at the end of any fiscal quarter, to be no less than 1.60 to
1.0.
 
ARTICLE VII              
 
EVENTS OF DEFAULT; CERTAIN REMEDIES
 
Section 7.1. Events of Default.  The occurrence of any one or more of the
following events or conditions shall constitute an “Event of Default”:
 
30

--------------------------------------------------------------------------------


 
    (a) the principal amount due upon any Loan is not paid when due, whether at
maturity, by acceleration or otherwise, or the Company shall default in the
payment or any deposit of cash for collateral purposes pursuant to Section 1.5;
 
    (b) any interest on any Loan or any Fee due hereunder is not paid within
five (5) Business Days of the due date thereof;
 
    (c) default is made in the due observance or performance of any covenant,
term or agreement contained in Section 4.10, Section 5.4 and Section 5.5 of this
Agreement;
 
    (d) default is made in the due observance or performance of any covenant,
term or agreement contained in this Agreement (other than those referred to in
this Section 7.1(a), Section 7.1(b) or Section 7.1(c))  or in any other Credit
Document, and such default continues unremedied for a period of thirty (30) days
after any executive, legal or financial officer of the Company becomes aware or
is notified by either of the Co-Administrative Agents of such default, whichever
first occurs;
 
    (e) any representation made by the Company or any other Obligor in Article
II of this Agreement or in any other Credit Document shall be false or incorrect
in any material respect on the date as of which made or deemed to have been made
or repeated, unless (i) (A) the fact or condition which made such representation
false or incorrect is changed or remedied, within 15 days after any executive,
legal or financial officer of the Company becomes aware of such
misrepresentation, to make such representation true and correct in all material
respects, or (B) the Company shall have disclosed, or shall have caused to have
been disclosed, in reasonable detail to each of the Co-Administrative Agents and
each of the Banks the nature and extent of such misrepresentation within 15 days
after any executive, legal or financial officer of the Company becomes aware of
such misrepresentation, and (ii) no Material Adverse Effect shall have occurred
as a result of the fact or condition which made such representation false or
incorrect;
 
    (f) (i) any “Event of Default” shall occur under the Existing Credit
Agreement, as the same is in effect from time to time or (ii) any obligation of
the Company or any Subsidiary for the payment of Indebtedness in excess of Five
Million Dollars ($5,000,000), individually or in the aggregate, (A) becomes or
is declared to be due and payable prior to the stated maturity thereof as a
result of a default by the Company or any Subsidiary, (B) is not paid when due
or within any grace period for the payment thereof, or (C) is evidenced or
secured by an agreement pursuant to which there shall occur any default in the
performance or observance of any other term, condition or agreement if the
effect of such default is to cause or permit the holder or holders of such
obligation to cause such obligation to become due prior to its stated maturity;
 
    (g) the Company or any Subsidiary makes an assignment for the benefit of
creditors; admits in writing its inability to pay its debts as they become due;
files a voluntary petition in bankruptcy; is adjudicated bankrupt or insolvent;
files or consents to the filing of any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, dissolution, liquidation
or similar relief under any present or future statute, law or regulation of any
jurisdiction; petitions or applies to any tribunal for any receiver, liquidator,
fiscal agent or any other similar agent or any trustee; or there is commenced
against the Company or any Subsidiary any such proceeding without the consent of
the Company or such Subsidiary which is not dismissed within thirty (30) days
after the commencement thereof;
 
31

--------------------------------------------------------------------------------


 
    (h) any Change of Control occurs;
 
    (i) the Agreement, the Notes,  any Domestic Subsidiary Guarantee or any
Foreign Subsidiary Guarantee shall (except in accordance with its terms or
except as expressly permitted under this Agreement), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Obligor party thereto; or the Company or any other
Obligor shall, directly or indirectly, contest in any manner such effectiveness,
validity, binding nature or enforceability;
 
    (j) there is entered against the Company or any Subsidiary (i) a final
judgment or order for the payment of money in an aggregate amount exceeding
$5,000,000 (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect.
 
Section 7.2. Acceleration of Obligations.  If any one or more Events of Default
shall at any time be continuing, the Co-Administrative Agents may, and, upon the
written direction of the Majority Banks, shall, by giving notice to the Company,
declare all of the Obligations, including the entire unpaid principal of all the
Loans, all of the unpaid interest or fees accrued thereon, and all (if any)
other sums payable by the Company or such other Obligor under this Agreement,
the Notes or any of the other Credit Documents, to be immediately due and
payable; except that upon the occurrence of any Event of Default under Section
7.1(g), all of the Obligations, including the entire unpaid principal of all the
Loans, all of the unpaid interest or fees accrued thereon, and all (if any)
other sums payable by the Company or such other Obligor under this Agreement,
the Notes or any of the other Credit Documents shall automatically and
immediately be due and payable, without notice or demand.  Thereupon, all of
such Obligations which are not already due and payable shall forthwith become
and be absolutely and unconditionally due and payable, without any further
notice (or any notice, as the case may be), or any other formalities of any
kind, all of which are hereby expressly and irrevocably waived.
 
Section 7.3. Exercise of Other Remedies.  If any one or more Defaults shall be
continuing under Section 7.1(d), or if any one or more Events of Default shall
be continuing, then, subject always to the provisions of Section 8.10, each of
the Banks, each Co-Administrative Agent and the Administrator may proceed to
protect and enforce all or any of its rights, remedies, powers and privileges
under this Agreement, the Notes or any of the other Credit Documents by action
at law, suit in equity or other appropriate proceedings, whether for specific
performance of any covenant contained in this Agreement, any Note or any other
Credit Document or in aid of the exercise of any power granted to the
Administrator, any Co-Administrative Agent or any Bank herein or therein.
 
32

--------------------------------------------------------------------------------


 
Section 7.4. No Implied Waivers; Rights Cumulative.  No delay on the part of the
Administrator, any Co-Administrative Agent or any Bank in exercising any right,
remedy, power or privilege under this Agreement, any of the Notes or any of the
other Credit Documents provided by statute or at law or in equity or otherwise
shall impair, prejudice or constitute a waiver of any such right, remedy, power
or privilege or be construed as a waiver of any Default or Event of Default or
as an acquiescence therein.  No right, remedy, power or privilege conferred on
or reserved to the Administrator, any Co-Administrative Agent or any Bank under
this Agreement, any of the Notes or any of the other Credit Documents or
otherwise is intended to be exclusive of any other right, remedy, power or
privilege.  Each and every right, remedy, power and privilege conferred on or
reserved to the Administrator, any Co-Administrative Agent or any Bank under
this Agreement, any of the Notes or any of the other Credit Documents or
otherwise shall be cumulative and in addition to each and every other right,
remedy, power or privilege so conferred on or reserved to the Administrator, any
such Co-Administrative Agent or any such Bank and (subject to the provisions of
Section 8.10) may be exercised at such time or times and in such order and
manner as the Administrator, any Co-Administrative Agent or any such Bank shall
(in its sole and complete discretion) deem expedient.
 
Section 7.5. Set-Off.  Any deposits or other sums at any time credited by or due
from any Bank to any Borrower and any securities or other property of any
Borrower in any Bank’s possession may at all times be held and treated as
collateral security for the payment and performance of the Obligations, and each
Borrower hereby grants to each of the Banks a continuing security interest in
such deposits, sums, securities or other property maintained with such
Bank.  Regardless of the adequacy of any collateral, while any Event of Default
is continuing, any deposits or other sums credited by or due from any of the
Banks to each Borrower may be appropriately applied to or set-off against any of
the Obligations due to such Bank hereunder without notice to the Borrowers or
compliance with any other condition precedent now or hereafter imposed by
statute, rule of law or otherwise (all of which are hereby expressly waived by
each Borrower).  Each Bank agrees with each other Bank that (i) if an amount to
be set off is to be applied to indebtedness of any Borrower to such Bank, other
than the Obligations, such amount shall be applied ratably to such other
indebtedness and to the Obligations, and (ii) if such Bank shall receive from
any Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the claim evidenced by this Agreement
by proceedings against the Borrowers, whether at law or in equity or by proof
thereof in bankruptcy, reorganization, liquidation, receivership or similar
proceedings, or otherwise, and shall retain and apply to the payment of the
Borrowers’ Obligations to such Bank hereunder, any amount in excess of such
Bank’s ratable portion of the payments to be received by all of the Banks (such
ratable portion being determined in accordance with the other provisions of this
Agreement), such Bank will promptly make such disposition and arrangements with
the other Banks with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Bank receiving in respect of the Obligations to it of the Borrowers such Bank’s
proportionate payment; provided, that if all or any part of such excess payment
is thereafter recovered from such Bank, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest.
 
33

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
THE CO-ADMINISTRATIVE AGENTS
AND THE ADMINISTRATOR
 
Section 8.1. Authorization.  Each of the Banks hereby appoints, and authorizes
to act, each of Scotia Capital and Bank of America as Co-Administrative Agents
and Bank of America as the Administrator for the Banks with respect to this
Agreement, the Notes and each of the other Credit Documents, and each of the
Co-Administrative Agents and the Administrator hereby agrees to so act as agent
for the Banks, on the terms and subject to the conditions set forth in this
Article VIII.  All payments made by the Borrowers to the Administrator, for the
benefit of the Banks, shall be distributed by the Administrator to the Banks as
set forth herein promptly after receipt thereof in immediately available
funds.  Each Bank irrevocably authorizes the Administrator and/or the
Co-Administrative Agents, as the case may be, as the agent of such Bank to take
such action on its behalf under the provisions of this Agreement and the Notes
and each of the other Credit Documents and to exercise such powers hereunder and
thereunder as are specifically delegated to the Administrator and/or the
Co-Administrative Agents by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto.  With respect to the Loans made
pursuant hereto, each of the Co-Administrative Agents shall have the same
obligations and the same rights, powers and privileges (a) with respect to its
Commitment and the Loans made by it in its role as a Bank hereunder, and (b) as
the holder of any of the Notes, as any other Bank and may freely exercise the
same.
 
Section 8.2. No Liability.  Neither of the Co-Administrative Agents nor the
Administrator any of their respective shareholders, directors, officers,
employees or agents nor any other Person assisting them in their duties nor any
agent or employee thereof shall be liable to any of the Banks for any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any other Credit Document, or in
connection herewith or therewith or be responsible to the Banks for the
consequences of any oversight or error of judgment whatsoever, except that each
of the Co-Administrative Agents and the Administrator may be liable for losses
due to its willful misconduct or gross negligence.
 
Section 8.3. Conditions of Acting as Administrator and of Accepting Appointment
as a Co-Administrative Agent.  The Administrator agrees to act as Administrator,
and each of the Co-Administrative Agents accepts its appointment as a
Co-Administrative Agent, upon the following conditions set forth in this Section
8.3.
 
    (a) Each of the Co-Administrative Agents and the Administrator may execute
any of its duties hereunder by or through agents or employees and shall be
entitled to rely upon advice of counsel concerning all legal matters pertaining
to the agency hereby created and its duties hereunder.
 
34

--------------------------------------------------------------------------------


 
    (b) Neither of the Co-Administrative Agents nor the Administrator shall (i)
be responsible to the Banks for any recitals, statements, warranties or
representations herein, in any other Credit Document or in any related
agreements furnished to either of the Co-Administrative Agents, the
Administrator or any of the Banks by or on behalf of the Company or any other
Obligor, or (ii) be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or
under any other Credit Document on the part of the Company or any other
Obligor.  Any such inquiry which may be made by either of the Co-Administrative
Agents or the Administrator shall not obligate such Person to make any further
inquiry or to take any action.
 
    (c) Each of the Co-Administrative Agents and the Administrator shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, teletype message, statement, order, telephone communication or other
document or communication believed by it to be genuine and correct and to have
been signed or communicated to it by the proper Person or Persons and, in
respect of legal matters, upon the advice of counsel selected by the
Co-Administrative Agents.  Any request, authority or consent of any Person who
at the time of making such request or giving such authority or consent is a Bank
hereunder shall be conclusive and binding on any subsequent transferee or
assignee of such Bank.
 
    (d) Neither of the Co-Administrative Agents nor the Administrator shall be
responsible to any Bank for the validity or enforceability of this Agreement or
any of the Notes or any of the other Credit Documents or for the validity,
enforceability or collectibility of any amounts owing with respect to this
Agreement or any of the Notes or any of the other Credit Documents.
 
    (e) Neither of the Co-Administrative Agents nor the Administrator has made
nor does it now make any representations or warranties, express or implied, nor
does it assume any liability to the Banks with respect to the creditworthiness
or financial condition of the Company or any of its Subsidiaries.
 
    (f) Neither of the Co-Administrative Agents nor the Administrator shall be
responsible to (i) any party on account of the failures of, or delay in
performance or breach by, any Bank (except for such Co-Administrative Agent or
the Administrator, in its capacity as a Bank in respect of its obligations as
such) of its obligations hereunder or (ii) any Bank on account of the failure of
or delay in performance or breach by any other Bank or any Borrower hereunder or
under the Notes or under any of the other Credit Documents or in connection
herewith or therewith.
 
Section 8.4. Co-Administrative Agents; Administrator; Documentation Agent.  In
addition to Section 8.3, and except as otherwise expressly set forth in this
Agreement, none of the Banks identified on the signature pages of this Agreement
as a “Co-Administrative Agent” or as an “Administrator” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Banks as such.  Without limiting the foregoing,
none of the Banks so identified as a “Co-Administrative Agent” or as an
“Administrator” shall have or be deemed to have any fiduciary relationship with
any Bank.  Each Bank acknowledges that it has not relied, and will not rely, on
any of the Banks so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder or under any other Credit Document.
 
35

--------------------------------------------------------------------------------


 
Section 8.5. Payments Generally; Administrator’s Clawback.
 
    (a) General.  All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by the Borrowers hereunder shall be made to the Administrator, for
the account of the respective Banks to which such payment is owed, at the
applicable Administrator’s Funding Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrator, for the account of the respective Banks to which
such payment is owed, at the applicable Administrator’s Funding Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrator on the dates specified herein. Without limiting
the generality of the foregoing, the Administrator may require that any payments
due under this Agreement be made in the United States.  If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount.  The Administrator
will promptly distribute to each Bank its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Bank’s lending office.  All payments received by the
Administrator (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrator in the case of
payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
 
    (b) (i)  Funding by Bank; Presumption by Administrator.  Unless the
Administrator shall have received notice from a Bank prior to the proposed date
of any Borrowing of Eurocurrency Rate Loans (or, in the case of any Borrowing of
Base Rate Loans, prior to 12:00 noon on the date of such Borrowing) that such
Bank will not make available to the Administrator such Bank’s share of such
Borrowing, the Administrator may assume that such Bank has made such share
available on such date in accordance with Section 1.2 (or, in the case of a
Borrowing of Base Rate Loans, that such Bank has made such share available in
accordance with and at the time required by Section 1.2) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount.  In such event, if a Bank has not in fact made its share of the
applicable Borrowing available to the Administrator, then the applicable Bank
and the applicable Borrower severally agree to pay to the Administrator
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrator, at
(A) in the case of a payment to be made by such Bank, the Overnight Rate and (B)
in the case of a payment to be made by such Borrower, the interest rate
applicable to Base Rate Loans.  If such Borrower and such Bank shall pay such
interest to the Administrator for the same or an overlapping period, the
Administrator shall promptly remit to such Borrower the amount of such interest
paid by such Borrower for such period.  If such Bank pays its share of the
applicable Borrowing to the Administrator, then the amount so paid shall
constitute such Bank’s Loan included in such Borrowing.  Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Bank that shall have failed to make such payment to the Administrator.
 
36

--------------------------------------------------------------------------------


 
      (ii) Payments by Borrowers; Presumptions by Administrator.  Unless the
Administrator shall have received notice from a Borrower prior to the date on
which any payment is due to the Administrator for the account of the Banks
hereunder that such Borrower will not make such payment, the Administrator may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Banks the
amount due.  In such event, if such Borrower has not in fact made such payment,
then each of the Banks severally agrees to repay to the Administrator forthwith
on demand the amount so distributed to such Bank, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrator, at
the Overnight Rate.
 
A notice of the Administrator to any Bank or Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.
 
    (c) Failure to Satisfy Conditions Precedent.  If any Bank makes available to
the Administrator funds for any Loan to be made by such Bank to any Borrower as
provided in the foregoing provisions of Article I, and such funds are not made
available to such Borrower by the Administrator because the conditions to the
Loans set forth in Article III are not satisfied or waived in accordance with
the terms hereof, the Administrator shall return such funds (in like funds as
received from such Bank) to such Bank, without interest.
 
    (d) Obligations of Banks Several.  The obligations of the Banks hereunder to
make Loans and to make payments pursuant to Section 8.7 are several and not
joint.  The failure of any Bank to make any Loan, to fund any such participation
or to make any payment under Section 8.7 on any date required hereunder shall
not relieve any other Bank of its corresponding obligation to do so on such
date, and no Bank shall be responsible for the failure of any other Bank to so
make its Loan, to purchase its participation or to make its payment under
Section 8.7.
 
    (e) Funding Source.  Nothing herein shall be deemed to obligate any Bank to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Bank that it has obtained or will obtain the funds for
any Loan in any particular place or manner, except in compliance with applicable
banking laws.
 
37

--------------------------------------------------------------------------------


 
Section 8.6. Modification of this Agreement, the Notes and each of the other
Credit Documents; Waivers and Consents.  The Majority Banks shall have the power
to assent to and authorize any modification of any of the provisions of this
Agreement, the Notes or any of the other Credit Documents and to waive or
consent to any deviation from or violation of the provisions of this Agreement,
the Notes or any of the other Credit Documents which may be requested by the
Company (including waivers of Defaults or Events of Default), and any such
assent, authorization, waiver or consent shall be binding upon all of the Banks
and all holders of the Notes as though such actions were specifically and
expressly authorized by the terms hereof; provided, that no such assent,
authorization, waiver or consent shall, without the consent of each Bank (with
Obligations of the type being directly affected thereby) :
 
    (a) amend or waive the obligation of the Company or any Borrower to pay the
principal of each of the Loans as and when the same becomes due and to pay
interest on each of them as the same shall become due from time to time;
 
    (b) reduce the principal amount of any Note or the interest rate thereon;
 
    (c) amend, modify or waive the definition of “Applicable Margin”, “Maturity
Date” or “Majority Banks”;
 
    (d) waive a Default or Event of Default under Section 7.1(a), Section 7.1(b)
or Section 7.1(f);
 
    (e) amend, modify or waive the provisions of Section 2.4(b), Section 4.10 or
Section 5.1;
 
    (f) amend or modify any Domestic Subsidiary Guarantee, or release any
Borrower from any Obligations hereunder, or release any Subsidiary from any
Obligations under any Domestic Subsidiary Guarantee, (unless such release of a
Domestic Subsidiary Guarantor is in connection with the sale of all of the
capital stock or all or substantially all of the assets of any Domestic
Subsidiary Guarantor and such sale is permitted by this Agreement, in which case
such Domestic Subsidiary Guarantor shall be automatically released from any and
all obligations under its Domestic Subsidiary Guarantee);
 
    (g) amend or modify any Foreign Subsidiary Guarantee, or release any
Borrower from any Obligations hereunder, or release any Subsidiary from any
Obligations under any Foreign Subsidiary Guarantee, (unless such release of a
Foreign Subsidiary Guarantor is in connection with the sale of all of the
capital stock or all or substantially all of the assets of any Foreign
Subsidiary Guarantor and such sale is permitted by this Agreement, in which case
such Foreign Subsidiary Guarantor shall be automatically released from any and
all obligations under its Foreign Subsidiary Guarantee);
 
    (h) amend, modify or waive the provisions of this Section 8.6;
 
38

--------------------------------------------------------------------------------


 
    (i) amend, modify or waive the provisions of Section 1.4 which relate to the
Company’s obligations to deposit cash for collateral purposes; and
 
and further provided, that:
 
    (A) the interests, rights or obligations of any Co-Administrative Agent or
Administrator shall not be adversely affected unless consented to by such
Co-Administrative Agent or Administrator.
 
Section 8.7. Costs of Co-Administrative Agents; Indemnification.  Each Bank
agrees to reimburse each of the Co-Administrative Agents, pro rata (in
accordance with the amount of Loans owing to such Bank), for all costs,
expenses, and disbursements (including reasonable attorneys’ fees and
disbursements and amounts paid to consultants and agents retained by such
Co-Administrative Agents) incurred by, or asserted against, such
Co-Administrative Agent and not reimbursed by the Company.  Without limitation
of the foregoing, each Bank agrees to indemnify the issuer and each of the
Co-Administrative Agents and the Administrator (to the extent not reimbursed by
the Company) ratably, as aforesaid, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against such Co-Administrative Agent or the
Administrator in any way relating to or arising out of this Agreement, the Notes
or any of the other Credit Documents or any action taken or omitted by such
Co-Administrative Agent or the Administrator under this Agreement or the Notes
or any of the other Credit Documents, except to the extent that the same may
result from the gross negligence or willful misconduct of such Co-Administrative
Agent or the Administrator; provided, that at all times during the continuance
of an Event of Default, the aforesaid reimbursement and indemnity obligations of
each Bank shall be determined by each Bank’s pro rata share of the aggregate of
the Company’s Obligations (including all Loans) outstanding at such time under
this Agreement, the Notes and each of the other Credit Documents.  Each of the
Co-Administrative Agents and the Administrator shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Majority Banks as it deems appropriate or it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.  In
all cases each of the Co-Administrative Agents and the Administrator shall be
fully protected in acting, or in refraining from acting, under this Agreement
and the Notes and the other Credit Documents in accordance with a request of the
Majority Banks, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Banks and all future holders of the
Notes.  If any indemnity in favor of any Co-Administrative Agent or the
Administrator shall be or become, in such Co-Administrative Agent’s or the
Administrator’s reasonable determination, inadequate, such Co-Administrative
Agent or the Administrator, as the case may be, may call for additional
indemnification from the Banks and cease to do the acts indemnified against
hereunder until such additional indemnity is given.
 
39

--------------------------------------------------------------------------------


 
Section 8.8. Non-Reliance on Co-Administrative Agents and the Administrator;
Assignment.
 
    (a) Each Bank hereby represents that it has made its own independent
investigation with respect to the creditworthiness and financial condition of
the Company and its Subsidiaries and has not relied upon any statement or
document furnished to it by any Co-Administrative Agent or the Administrator, or
any warranty, either express or implied, by any Co-Administrative Agent or the
Administrator.  Each Bank also acknowledges that it will, independently of each
of the Co-Administrative Agents, the Administrator and each other Bank, and
based on such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under this Agreement or any of the other Credit Documents.
 
    (b) Each Bank further represents and warrants that it is entering into this
Agreement for investment purposes and not with the present intention of
distribution or resale.  Except as permitted by Section 10.5 below, no Bank may
assign its Commitments and/or obligations hereunder without the prior consent of
the Co-Administrative Agents and the Company and any such transfers must comply
with all applicable Laws.
 
Section 8.9. Successor Administrator.  The Administrator may resign at any time
by giving thirty (30) days written notice thereof to the Banks and the
Company.  A successor Administrator shall be appointed upon a vote of the
Majority Banks.  Upon the acceptance of any appointment as Administrator
hereunder by a substitute or successor Administrator, such substitute or
successor Administrator shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Administrator, and the
retiring Administrator shall be discharged from its duties and obligations under
this Agreement from the date of its resignation as specified in such notice, but
such resignation shall not discharge the Administrator from any liability
incurred in the discharge of its duties hereunder before such resignation.  If
no successor Administrator shall have been appointed by the Majority Banks and
have accepted such appointment within 30 days of the retiring Administrator’s
giving notice of resignation, then the retiring Administrator’s resignation
shall nonetheless become effective and (a) the retiring Administrator shall be
discharged from its duties and obligations hereunder and (b) the Majority Banks
shall perform the duties of the Administrator (and all payments and
communications provided to be made by, to or through the Administrator shall
instead be made to each Bank directly) until such time as the Majority Banks
appoint a successor Administrative Agent pursuant to this Section 8.9.
 
Section 8.10. Action by the Administrator.  Except as otherwise provided in this
Agreement, the Administrator will take such action, assert such rights and
pursue such remedies under this Agreement, the Notes and any of the other Credit
Documents as the Majority Banks shall direct and as it shall be entitled to do
so.  Except as otherwise expressly provided in this Agreement, the Administrator
will not (and will not be obligated to) take any action, assert any rights or
pursue any remedies under this Agreement or any of the Notes or any of the other
Credit Documents in violation or contravention of any express direction or
instruction of the Majority Banks.  The Administrator may refuse (and will not
be obligated) to take any action, assert any rights or pursue any remedies under
this Agreement or any of the Notes or any of the other Credit Documents without
the express written direction and instruction of the Majority Banks.  No Bank
(other than the Administrator, acting in its capacity as such) shall be entitled
to take any action of any kind under this Agreement or any Note or any of the
other Credit Documents, other than to enforce payment of amounts due and payable
hereunder or under any Note issued to such Bank.
 
40

--------------------------------------------------------------------------------


 
ARTICLE IX
 
DEFINITIONS
 
Section 9.1. Accounting Terms, Changes in GAAP or FASB Standards; Rules of
Interpretation.  Unless otherwise defined, all accounting terms shall be
construed, and all computations or classifications of assets and liabilities and
of income and expenses shall be made or determined, on a consolidated basis in
accordance with GAAP.  If either GAAP or FASB Standards are changed in the
future in such a way as to materially and adversely change the effect of the
financial covenants and reporting requirements as presently contained in this
Agreement, the Company and the Banks agree to negotiate in good faith to amend
the relevant portions of this Agreement which are controlled or determined by
the application of GAAP or FASB Standards, so that such relevant portions shall
continue to afford to the Banks the same information, protections and covenants
as provided and contained in this Agreement in its form on this date.  The
defined terms used in this Agreement shall apply equally to both the singular
and the plural form of the terms defined.  All references herein to Sections and
clauses shall be deemed references to Sections and clauses of this Agreement
unless the context shall otherwise require.  Each reference herein to a
particular Person (including each of the Banks) shall be deemed to include a
reference to such Person’s successors and permitted assigns.  Whenever used in
this Agreement, the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.
 
Section 9.2. Exchange Rates; Currency Equivalents.  (a)  The Administrator,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Outstanding Amounts denominated in
Alternative Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Obligors
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
the purposes of the Credit Documents shall be such Dollar Equivalent amount as
so determined by the Administrator, absent manifest error.
 
    (b) Wherever in this Agreement in connection with a Borrowing, the
conversion, continuation or prepayment of a Eurocurrency Rate Loan, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing or Eurocurrency Rate Loan is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrator, absent manifest
error.
 
41

--------------------------------------------------------------------------------


 
Section 9.3. Intentionally Left Blank.  
 
Section 9.4. Change of Currency.  (a)  Each obligation of the Borrowers to make
a payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London intrabank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
the effect from the date on which such member state adopts the Euro as its
lawful currency; provided, that if any Borrowing in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Borrowing, at the end of the then current Interest
Period.
 
    (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrator may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
 
    (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrator may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
 
Section 9.5. Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
Section 9.6. Other Definitions.  As used herein, in the Notes and (unless
otherwise provided therein) in each other Credit Document or in any certificate,
document or report delivered pursuant to this Agreement, the following terms
shall have the following meanings:
 
“Accounts Receivable” means all rights of any Applicable Kaman Entity to payment
for goods sold, leased or otherwise marketed in the ordinary course of business
and all rights of any Applicable Kaman Entity to payment for services rendered
in the ordinary course of business and all sums of money or other proceeds due
thereon pursuant to transactions with account debtors, except for that portion
of the sum of money or other proceeds due thereon that relate to sales, use or
property taxes in conjunction with such transactions, recorded on books of
account in accordance with GAAP.
 
“Acquisition” means any transaction or series of related transactions
consummated on or after the date hereof, by which the Company or any of its
Subsidiaries (a) acquires any ongoing business or all or substantially all of
the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise, or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) a
majority of the securities of a corporation, which securities have ordinary
voting power for the election of directors (other than securities having such
power only by reason of the happening of a contingency) or a majority (by
percentage and voting power) of the outstanding partnership interests of a
partnership or membership interests of a limited liability company.
 
42

--------------------------------------------------------------------------------


 
“Additional Costs” has the meaning assigned to such term in Section 1.12(a).
 
“Adjusted Fixed Charge Coverage Ratio” means the ratio of (a) the Company’s
EBITDA for the four (4) most recently completed fiscal quarters of the Company,
to (b) the aggregate consolidated interest expense on borrowed money (including
the Obligations) (net of cash income from investments) of the Company and its
Subsidiaries for such four fiscal quarters.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrator.
 
“Administrator” means Bank of America as the “Administrator” hereunder and any
successor, transferee and assign thereof in such capacity.
 
“Administrator Fee Letter” means that letter dated as of August 26, 2008,
between the Administrator, Banc of America Securities LLC and the Company in
connection with this Agreement.
 
“Administrator’s Funding Office” means, with respect to any currency, the
Administrator’s address and, as appropriate, account set forth on Schedule 1.1
with respect to such currency, or such other address or account with respect to
such currency as the Administrator may from time to time notify the Company.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Agreement” means this Term Loan Credit Agreement, as the same may from time to
time be amended, supplemented or otherwise modified.
 
“Aggregate Commitments” means the Commitments of all Banks.
 
“Alternative Currency” means each of Euro, British Pound, Australian Dollar.
 
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrator at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.
 
“Alternative Currency Sublimit” means 105% of the Dollar Equivalent of all Loans
outstanding that are denominated in Alternative Currencies (calculated as of the
date such Loans are made), which sublimit shall decrease on a proportional basis
as a result of any payments of principal of any Loans that are denominated in
Alternative Currencies.
 
43

--------------------------------------------------------------------------------


 
“Applicable Kaman Entities” means the Company and its industrial distribution
segment and elements of the aerospace segment, including Kamatics Corporation,
RWG Frankejura Industrie Flugwerklager GmbH, Plastics Fabricating Company, Inc.,
Kaman Dayron, Inc., and Kaman Aerospace Corporation’s Fuzing and Measurement and
Memory operations (the aforementioned segments being the Company’s operating
segments identified pursuant to Statement of Financial Accounting Standards No.
131).
 
“Applicable Margin” means a percentage based upon the highest of the then
applicable credit ratings from S&P with respect to Public Senior Debt (whether
or not any is outstanding) as follows:
 
 
Credit Rating
Eurocurrency
Applicable
Margin
 
Base Rate Applicable Margin
S&P
   
≥ BBB+
1.500%
0.500%
≥ BBB
2.000%
1.000%
≥ BBB-
2.375%
1.375%
≥ BB+
2.750%
1.750%
< BB
3.500%
2.500%

 
The Applicable Margin shall be adjusted on the Business Day after any
announcement, change, or withdrawal of S&P’s rating of the Company’s Public
Senior Debt; provided, that if at any time the Public Senior Debt of the Company
is not rated by S&P, or if at any time S&P is not in the business of rating debt
securities such as the Company’s Public Senior Debt, then the Company and the
Banks shall enter into good faith negotiations to establish an alternate basis
for determining the Applicable Margin, either with reference to credit ratings
from an alternative rating agency for the Public Senior Debt or on some other
basis mutually acceptable to the Company and the Banks; provided further, that
until such an alternate basis for determining the Applicable Margin is
established, the Applicable Margin shall be the Applicable Margin in effect
immediately prior to such occurrence.  The Company covenants and agrees with
each of the Co-Administrative Agents and the Banks to at all times use its best
efforts to cause S&P to issue credit ratings (either publicly or in the form of
letters to the Co-Administrative Agents) for its Public Senior Debt.
 
“Applicable Percentage” means with respect to any Bank at any time, the
percentage (carried out to the ninth decimal place) of the total outstanding
Loans represented by such Bank’s outstanding Loans at such time.  If the Loans
have been repaid, then the Applicable Percentage of each Bank shall be
determined based on the Loans of such Bank most recently in effect, giving
effect to any subsequent assignments.
 
44

--------------------------------------------------------------------------------


 
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrator to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
 
“Assignment and Assumption” means an assignment and assumption agreement, in or
substantially in the form of Exhibit D attached hereto, entered into by a Bank
and an assignee of such Bank pursuant to Section 10.5, and accepted by the
Company and the Co-Administrative Agents.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Banks” has the meaning assigned to such term in the preamble to this Agreement.
 
“Base Rate” means, for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus ½ of 1%, and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”.  The “prime rate” is a rate set by Bank of America based
upon several factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
 
“Base Rate Loan” means all or any portion of any Loan made hereunder which bears
interest based on the Base Rate.  All Base Rate Loans shall be denominated in
Dollars.
 
“Borrowers” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Banks pursuant to Section 1.1(a).
 
“Business Day” means, with respect to Eurocurrency Rate Loans, any day on which
commercial banks are open for domestic and international dealings in Dollar
deposits in Hartford, Connecticut, New York, New York, Boston, Massachusetts and
London, England and, with respect to any other Loans or any other matters, any
day other than a day on which commercial banks in Hartford, Connecticut, Boston,
Massachusetts, and New York, New York, are required or permitted by law to
close.
 
45

--------------------------------------------------------------------------------


 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrator, for the benefit of the Banks, as collateral for the Obligations,
cash or deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Administrator (which documents are hereby
consented to by the Banks).
 
“Change of Control” means an event or series of events by which, following
January 1, 2008:
 
    (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the equity securities of the Company entitled to vote for members of the board
of directors or equivalent governing body of the Company on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);
 
    (b) during any period of  24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
    (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company, or control over the equity securities of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such Person or group has the right to acquire pursuant
to any option right) representing 35% or more of the combined voting power of
such securities;
 
46

--------------------------------------------------------------------------------


 
provided, that, notwithstanding the foregoing, an event that would otherwise
constitute a Change of Control under clause (a) or (c) above shall be deemed not
to have occurred for so long, but only for so long, as Charles H. Kaman, his
wife, their descendents and partnerships or trusts in which they are the sole
beneficial owners or beneficiaries continue to own and have the sole right to
direct the voting of securities representing at least a majority of the combined
voting power of such securities.
 
“Co-Administrative Agent” and “Co-Administrative Agents” shall have the
respective meanings ascribed to such terms in the preamble of this Agreement.
 
“Co-Lead Arrangers” means Banc of America Securities LLC and Scotia Capital.
 
“Co-Lead Arrangers Fee Letter” means that letter dated as of August 26, 2008
between the Co-Administrative Agents, Banc of America Securities LLC, and the
Company in connection with this Agreement.
 
“Code” means the Internal Revenue Code of 1986 and all rules and regulations
promulgated pursuant thereto, as the same may from time to time be supplemented
or amended.
 
“Commitment” means, with respect to each Bank, its obligation to make Term Loans
to the Borrowers pursuant to Section 1.1(a), in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such Bank’s
name on Schedule 1.1 or in the Assignment and Assumption pursuant to which such
Bank becomes a party hereto, as applicable, as such amount shall be adjusted
from time to time in accordance with this Agreement.
 
“Company” has the meaning assigned to such term in the preamble of this
Agreement.
 
“Consolidated Accounts Receivable and Inventory” means the Company’s
consolidated accounts receivable and inventory, including, without limitation,
all goods and to be sold, leased or otherwise marketed in the ordinary course of
business and all rights of the Company and its Subsidiaries to payment for such
goods and all rights of the Company and its Subsidiaries to payment for services
rendered in the ordinary course of business and all sums of money or other
proceeds due thereon pursuant to transactions with account debtors, except for
that portion of the sum of money or other proceeds due thereon that relate to
sales, use or property Taxes in conjunction with such transactions, recorded on
books of account in accordance with GAAP.
 
“Consolidated Net Worth” means the Company’s consolidated shareholders equity
(including any and all Qualifying Preferred Stock) as determined under GAAP.
 
“Consolidated Tangible Assets” means the Company’s consolidated assets,
excluding all Intangible Assets.
 
47

--------------------------------------------------------------------------------


 
“Consolidated Total Indebtedness” means, as of any date, any Indebtedness of the
Company or any Subsidiary, other than any Indebtedness of the Company to any
Subsidiary or of any Subsidiary to the Company or any other Subsidiary.
 
“Contingent Liability” means any liability, indebtedness or obligation of the
type described in or contemplated by Section 5.3.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Controlled Group” means all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
 
“Credit Documents” means (i) this Agreement, the Notes, each Domestic Subsidiary
Guarantee, each Foreign Subsidiary Guarantee, each Loan Notice, the Co-Lead
Arrangers Fee Letter and each other letter (including, without limitation, fee
letters), notice, agreement, certificate, document or instrument delivered in
connection with this Agreement and (ii) any agreements or instruments pursuant
to which the Obligations of the Company or any other Obligor under this
Agreement, any of the Notes, any of the Domestic Subsidiary Guarantees or any of
the Foreign Subsidiary Guarantees are refunded, refinanced or replaced (in whole
or in part) from time to time, as such agreements, certificates, documents and
instruments referred to in clauses (i) and (ii) of this definition may from time
to time be amended, supplemented, restated, renewed or otherwise modified.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event which, but for the giving of notice or the lapse of
time, or both, would constitute an Event of Default.
 
“Dollar”, “Dollars” and the sign “$” means lawful money of the United States of
America.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrator at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state thereof.
 
48

--------------------------------------------------------------------------------


 
“Domestic Subsidiary Guarantee” means each Domestic Subsidiary Guarantee
executed and delivered by a Subsidiary of the Company to each of the
Co-Administrative Agents and the Banks pursuant to Section 3.1(a) or Section
4.10 of this Agreement, substantially in the form of Exhibit E hereto, as
amended, supplemented, amended and restated or otherwise modified from time to
time.
 
“Domestic Subsidiary Guarantor” means any Subsidiary of the Company which (i)
has executed a Domestic Subsidiary Guarantee pursuant to Section 3.1(a) of this
Agreement on the Effective Date or (ii) is required to execute a Domestic
Subsidiary Guarantee in accordance with Section 4.10 of this Agreement.
 
“EBITDA” means the consolidated operating earnings of the Company and its
Subsidiaries for any fiscal period, after all expenses and other proper charges
but before the payment or provision for any income taxes, interest expense,
special items such as gains or losses on sales of assets, extraordinary or
special items reported net of taxes, depreciation or amortization, and all other
items reported as non-operating income for such period, in each case without
duplication, and all determined in accordance with GAAP.
 
“Effective Date” means the date on which the conditions precedent in Article III
are satisfied and the Loans are made pursuant to Section 1(a).
 
“Eligible Accounts” means the aggregate of the unpaid portions of Accounts
Receivable (net of any credits, rebates, offsets, holdbacks or other adjustments
or commissions payable to third parties that are adjustments to such Accounts
Receivable) (a) that the Company reasonably and in good faith determines to be
collectible and (b) that are with account debtors or other obligors that (i) are
not affiliates of any Applicable Kaman Entity, (ii) purchased the goods or
services giving rise to the relevant Account Receivable in an arm's length
transaction and (iii) are not known by such Applicable Kaman Entities to be
insolvent or involved in any case or proceeding, whether voluntary or
involuntary, under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, dissolution, liquidation or similar law of any jurisdiction.
 
“Eligible Assignee” means (a) a Bank; (b) an Affiliate of a Bank; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Co-Administrative Agents and (ii) unless an Event of Default has
occurred and is continuing, the Company (each such approval not to be
unreasonably withheld or delayed); provided, that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Company or any of the Company’s
Affiliates or Subsidiaries.
 
“Eligible Inventory” means the net book value (determined by the average costing
method and at lower of cost or market) of finished goods, work in progress and
raw materials and component parts inventory owned by any Applicable Kaman
Entity; provided that Eligible Inventory shall not include any inventory (a)
held on consignment, or not otherwise owned by any such Applicable Kaman Entity,
or of a type no longer sold by any such Applicable Kaman Entity or (b) which is
damaged, obsolete or not marketable.
 
49

--------------------------------------------------------------------------------


 
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
 
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
“Environmental Laws” means any and all Requirements of Law regulating, relating
to or imposing liability or standards or conduct concerning, any Hazardous
Substances or environmental protection.
 
“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules
and regulations promulgated pursuant thereto, as the same may from time to time
be supplemented or amended.
 
“Euro” and “EUR” means the lawful currency of the Participating Member States in
accordance with the EMU Legislation.
 
“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrator from time to time) at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period.  If such rate
is not available at such time for any reason, then the “Eurocurrency Rate” for
such Interest Period shall be the rate per annum determined by the Administrator
to be the rate at which deposits in the relevant currency for delivery on the
first day of such Interest Period in Same Day Funds in the approximate amount of
the Eurocurrency Rate Loan being made, continued or converted by Bank of America
and with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period.
 
“Eurocurrency Rate Loan” means all or any portion of any Loan made hereunder
which bears interest at a rate based on the Eurocurrency Rate.  Eurocurrency
Rate Loans may be denominated in Dollars or in an Alternative Currency.  All
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.
 
“Event of Default” and “Events of Default” shall have the respective meanings
assigned to such terms in Section 7.1.
 
“Existing Credit Agreement” means that certain Revolving Credit Agreement, dated
as of August 5, 2005 among the Company, the Co-Administrative Agents, the
Administrator and certain financial institutions, as the same shall be amended,
supplemented or otherwise modified from time to time.
 
50

--------------------------------------------------------------------------------


 
“FASB Standards” means the standards established by the Financial Accounting
Standards Board, in effect from time to time.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrator.
 
“Fee” and “Fees” means any and all fees payable under Section 1.8.
 
“Foreign Bank” has the meaning assigned to such term in Section 1.7(b).
 
“Foreign Obligations” means all Obligations of Foreign Subsidiaries.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.
 
“Foreign Subsidiary Guarantee” means each Foreign Subsidiary Guarantee executed
and delivered by a Foreign Subsidiary of the Company to each of the
Co-Administrative Agents and the Banks pursuant to Section 3.1(a) or Section
4.10 of this Agreement, substantially in the form of Exhibit F hereto, as
amended, supplemented, amended and restated or otherwise modified from time to
time.
 
“Foreign Subsidiary Guarantor” means any Subsidiary of the Company which (i) has
executed a Foreign Subsidiary Guarantee pursuant to Section 3.1(a) of this
Agreement on the Effective Date or (ii) is required to execute a Foreign
Subsidiary Guarantee in accordance with Section 4.10 of this Agreement.
 
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles, as in effect from time to
time, applied on a consistent basis.
 
“Governing Documents” means as to any Person, the articles or certificate of
incorporation and by-laws or other organizational documents of such Person, as
amended.
 
51

--------------------------------------------------------------------------------


 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising any executive,
legislative, judicial, regulatory, or administrative functions of or pertaining
to government.
 
“Guarantee” means, in relation to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any liabilities of any other Person in any manner, whether directly
or indirectly.
 
“Hazardous Substances” means any hazardous waste, substances or materials, any
pollutants or contaminants, any toxic substances, and any other substances
regulated by any Environmental Laws.
 
“Increase Effective Date” has the meaning assigned to such term in Section
1.9(d).
 
“Incremental Term Loan” has the meaning assigned to such term in Section 1.9(a).
 
“Indebtedness” means, in relation to any Person, without duplication: (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures or notes or similar instruments which (in
the case of such similar instruments only) are held by financial institutions;
(c) all obligations, contingent or otherwise, relative to the Stated Amount of
any letters of credit (but only to the extent that all such letters of credit
exceed $15,000,000), whether or not drawn, issued for the account of such
Person; (d) all obligations of such Person upon which interest charges are
customarily paid, excluding trade indebtedness incurred in the ordinary course
of business; (e) all obligations of such Person issued or assumed as the
deferred purchase price of property (other than trade indebtedness incurred in
the ordinary course of business); (f) all capitalized lease obligations of such
Person; (g) all obligations of such Person as an account party in respect of
bankers’ acceptances; and (h) all obligations, contingent or otherwise, of such
Person relative to the Repurchase Obligations (but only to the extent that such
Repurchase Obligations, individually or in the aggregate, exceed $15,000,000).
 
“Indemnified Party” and “Indemnified Parties” means each of the
Co-Administrative Agents, the Administrator, each of the Banks, each affiliate
of any of the foregoing and the respective directors, officers, agents and
employees of each of the foregoing, and each other person controlling any of the
foregoing within the meaning of either Section 15 of the Securities Act, as
amended, or Section 20 of the Securities Exchange Act, as amended.
 
“Intangible Assets” means any and all goodwill, patents, patent applications,
trademarks, trade names, trade styles, copyrights, all applications therefor,
research and development costs, tax refunds, and all other assets of the Company
and its Subsidiaries constituting intangible assets as determined by GAAP.
 
52

--------------------------------------------------------------------------------


 
“Interest Period” means, with respect to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or (in the case
of any Eurocurrency Rate Loan, converted to or continued as a Eurocurrency Rate
Loan) and ending on the date 1, 2, 3, or 6 months thereafter, as the case may
be, as selected by the Company in compliance with this Agreement and as set
forth in the applicable Loan Notice.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“letter of credit” means each letter of credit issued for the account of the
Company or any of its Subsidiaries.
 
“Liabilities” means any and all losses, claims, damages, liabilities or other
costs or expenses (including reasonable attorneys’ and other professionals’ fees
and disbursements as and when incurred by such Indemnified Party) to which an
Indemnified Party may become subject which arise out of or relate to or result
from any transaction, action or proceeding related to or connected with this
Agreement or any other Credit Document, excluding those losses, claims, damages,
liabilities or other costs or expenses arising for the account of a particular
Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence, bad faith or willful misconduct.
 
“Lien” means any mortgage, pledge, hypothecation, security interest,
encumbrance, charge or lien (statutory or otherwise) in respect of an interest
in property intended to secure, support or otherwise assure payment of an
obligation.
 
“Loan” has the meaning assigned to such term in Section 1.1(a) of this
Agreement.
 
“Loan Notice” means (a) a notice of Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 1.2(a) which, if in writing, shall be substantially in the
form of Exhibit A.
 
53

--------------------------------------------------------------------------------


 
“Majority Banks” means, at any time, Banks holding greater than 50% of the
outstanding principal amount of the Loans outstanding on such date; provided,
that, any time there are four or more Banks, and any two Banks in the aggregate
hold greater than 50% of the outstanding principal amount of the Loans
outstanding on such date, at least three Banks shall be required to constitute
“Majority Banks” on such date.
 
“Material Adverse Effect” means any of the following: (a) any materially adverse
effect on the business, assets, properties, operations, prospects or condition,
financial or otherwise, of the Company and its Subsidiaries taken as a whole;
(b) any material impairment of the ability of the Company to perform any of its
obligations under this Agreement, the Notes or any other Credit Document; (c)
any impairment of the ability of any Domestic Subsidiary Guarantor to perform
any of its obligations under any Domestic Subsidiary Guarantee which impairment
would either (i) have a material adverse effect on the obligations of the
Domestic Subsidiary Guarantors under the Domestic Subsidiary Guarantees, when
taken together as a whole, or (ii) result in non-compliance with Section 4.10;
(d) any impairment of the ability of any Foreign Subsidiary Guarantor to perform
any of its obligations under any Foreign Subsidiary Guarantee which impairment
would either (i) have a material adverse effect on the obligations of the
Foreign Subsidiary Guarantors under the Foreign Subsidiary Guarantees when taken
together as a whole with the Domestic Subsidiary Guarantors under the Domestic
Subsidiary Guarantees, or (ii) result in non-compliance with Section 4.10 or
(e) any impairment of the validity or enforceability of this Agreement, the
Notes, any Domestic Subsidiary Guarantee or any Foreign Subsidiary Guarantee or
any of the rights, remedies or benefits to either of the Co-Administrative
Agents, the Administrator or the Banks under this Agreement, the Notes, any
Domestic Subsidiary Guarantee, any Foreign Subsidiary Guarantee or any other
Credit Document.
 
“Maturity Date” means October 29, 2012.
 
“Note” has the meaning specified in Section 1.5.
 
“Obligations” means all indebtedness, obligations and liabilities existing on
the date of this Agreement or arising from time to time thereafter, whether
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, of the Company and each other Obligor
to either of the Co-Administrative Agents, the Administrator or any of the Banks
(a) in respect of Loans made to the Company by any of the Banks pursuant to this
Agreement or (b) arising or incurred under or in respect of this Agreement, any
of the Notes or any of the other Credit Documents.
 
“Obligor” and “Obligors” means the Company or any other Subsidiary of the
Company obligated under any Credit Document.
 
“Outstanding Amount” means with respect to any Loan on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings or prepayments or repayments of such Loan
occurring on such date.
 
54

--------------------------------------------------------------------------------


 
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrator, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Person” means any individual, corporation, association, partnership, trust,
limited liability company, unincorporated association, business, or other legal
entity, and any government or any governmental agency or political subdivision
thereof
 
“Plan” means any employee benefit plan or other plan maintained for employees
covered by Title 10 of ERISA.
 
“Public Senior Debt” means long-term, publicly held senior unsecured non-credit
enhanced indebtedness of the Company (whether or not outstanding).
 
“Qualifying Preferred Stock” means any issued and outstanding preferred stock of
the Company with respect to which no mandatory redemption or repurchase is or
could be required of the Company or any of its Subsidiaries prior to the
Maturity Date.
 
“Real Estate” means any real estate owned or operated by the Company or any of
its Subsidiaries.
 
“Register” has the meaning assigned to such term in Section 10.5(c).
 
“Related Parties”  means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Reportable Event” has the meaning assigned to such term in Section 4034 of
ERISA.
 
“Repurchase Obligations” means any and all contractual agreements entered into
in connection with the Company’s or a Subsidiary of the Company’s sale of one or
more K-Max helicopters pursuant to which the Company or such Subsidiary is
contractually obligated to repurchase such helicopter(s) for a specified period
of time following such sale upon the occurrence of certain specified events.
 
“Requirement of Law” means as to any Person, (i) the Governing Documents of such
Person, and (ii) any law, treaty, rule or regulation or determination of any
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
55

--------------------------------------------------------------------------------


 
“Revaluation Date” means with respect to any Loan, each of the following:  (i)
each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 1.2, and (iii)
such additional dates as the Administrator shall determine or the Majority Banks
shall require.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Obligor.  Any document
delivered hereunder that is signed by a Responsible Officer of a Obligor shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Obligor and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Obligor.
 
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrator to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.
 
“S&P” means Standard & Poor’s Ratings Services.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Senior Debt” means, collectively, all obligations of the Company under or in
respect of the Credit Documents, including all such obligations in respect of
principal, interest (including interest accruing after any bankruptcy or
insolvency proceeding is commenced by or against the Company, whether or not
such interest is an allowed claim in such proceeding), fees, costs, expenses or
indemnities owing under any of the Credit Documents.
 
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
 
“Spot Rate” for a currency means the rate determined by the Administrator to be
the rate quoted by Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided, that the Administrator may obtain such spot rate
from another financial institution designated by the Administrator if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency.
 
56

--------------------------------------------------------------------------------


 
“Stated Amount” of each letter of credit, means the total Dollar amount then
available to be drawn under such letter of credit.
 
“Subsidiary” and “Subsidiaries” means any corporation or corporations of which
more than 50% of the outstanding shares of stock of each class having ordinary
voting power is at the time owned by the Company and/or by one or more
Subsidiaries.
 
“Total Capitalization” means the aggregate amount at any time of the Company’s
Consolidated Net Worth plus the Company’s Consolidated Total Indebtedness.
 
“Type” means, as to any Loan, its nature as a Base Rate Loan or a Eurocurrency
Rate Loan.
 
“UK Acquisition” means the acquisition by the Company of Brookhouse Holdings
Limited and its Subsidiaries on June 12, 2008.
 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.1. Expenses.  Each of the Borrowers jointly and severally agrees to
pay all out-of-pocket expenses of each of the Co-Administrative Agents
(including due diligence costs and expenses and reasonable fees and expenses of
counsel to the Co-Administrative Agents), the Administrator (including
reasonable fees and expenses of counsel to the Administrator) and the Banks
(including reasonable fees and expenses of counsel to the Banks) incurred in
connection with: (i) the negotiation, preparation, execution and delivery of
this Agreement and each of the other Credit Documents (including schedules and
exhibits thereto), and any amendments, waivers, consents, supplements or other
modifications to this Agreement or any of the other Credit Documents as may from
time to time be hereafter required, whether or not the transactions contemplated
hereby and thereby are consummated; provided, that the Borrowers shall only be
responsible for the out-of-pocket expenses of each of the Co-Administrative
Agents in the case of this clause (i); and/or (ii) the collection of Obligations
due hereunder, under the Notes or any of the other Credit Documents; and/or
(iii) the defense, protection, preservation, realization or enforcement of any
of the rights or remedies of any of the Co-Administrative Agents, the
Administrator or any of the Banks under any provisions of this Agreement, any of
the Notes or under any of the other Credit Documents; and/or (iv) the
syndication of the Loans; and/or (v) except to the extent such action, suit or
proceeding arose as a result of the gross negligence, bad faith or willful
misconduct of such Co-Administrative Agent or the Administrator or such Bank,
any action, suit or proceeding in accordance with this Section 10.1 (whether or
not an Indemnified Party is a party or is subject thereto); provided, that no
fees and expenses of counsel for the Banks (other than the Co-Administrative
Agents and the Administrator) shall be payable by the Company unless incurred
after an Event of Default has occurred.
 
57

--------------------------------------------------------------------------------


 
Section 10.2. Prejudgment Remedy Waiver; Other Waivers.  EACH OF THE BORROWERS
ACKNOWLEDGES THAT THE FINANCING EVIDENCED HEREBY IS A COMMERCIAL TRANSACTION AND
WAIVES ITS RIGHTS TO NOTICE AND HEARING UNDER CHAPTER 903A OF THE CONNECTICUT
GENERAL STATUTES, OR AS OTHERWISE ALLOWED BY ANY STATE OR FEDERAL LAW WITH
RESPECT TO ANY PREJUDGMENT REMEDY WHICH ANY CO-ADMINISTRATIVE AGENT, THE
ADMINISTRATOR OR ANY BANK MAY DESIRE TO USE, AND FURTHER WAIVES DILIGENCE,
DEMAND, PRESENTMENT FOR PAYMENT, NOTICE OF NONPAYMENT, PROTEST AND NOTICE OF ANY
RENEWALS OR EXTENSIONS.  THE COMPANY ACKNOWLEDGES AND RESERVES ITS RIGHT TO
NOTICE AND A HEARING SUBSEQUENT TO THE ISSUANCE OF A WRIT FOR PREJUDGMENT REMEDY
AS AFORESAID AND THE CO-ADMINISTRATIVE AGENTS, THE ADMINISTRATOR AND THE BANKS
ACKNOWLEDGE THE COMPANY’S RIGHT TO SAID HEARING SUBSEQUENT TO THE ISSUANCE OF
SAID WRIT.
 
Section 10.3. Covenants to Survive; Binding Agreement.  All covenants,
agreements, warranties, representations and statements of any Borrower made
herein, in the Notes, in any of the other Credit Documents or in any
certificates or other documents delivered by or on behalf of any Borrower
pursuant hereto shall be deemed to have been relied on by each of the
Co-Administrative Agents and each of the Banks notwithstanding any investigation
heretofore or hereafter made by it, and shall survive the advances of money made
by any Bank to any Borrower hereunder, the delivery of the Notes and each of the
other Credit Documents and all such covenants, agreements, warranties and
representations shall be binding upon the Company and inure to the benefit of
the Bank(s) and their respective successors and assigns, whether or not so
expressed.
 
Section 10.4. Amendments and Waivers.  Neither this Agreement, the Notes or any
of the other Credit Documents, nor any term, covenant or condition hereof or
thereof may be changed, waived, discharged, modified or terminated except by a
writing executed in compliance with Section 8.6.  No failure on the part of any
of the Co-Administrative Agents, the Administrator or any of the Banks to
exercise, and no delay in exercising, and no course of dealing with respect to,
any right, remedy or power hereunder, under any Note or under any other Credit
Document shall preclude any other or future exercise thereof, or the exercise of
any other right, remedy or power.  No waiver shall extend to or affect any
obligation not expressly waived
 
Section 10.5. Successors and Assigns.
 
    (a) Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Obligor may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Co-Administrative Agents and each Bank and no
Bank may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the
Co-Administrative Agents, the Administrator and the Banks) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
58

--------------------------------------------------------------------------------


 
    (b) Assignments by Banks.  Any Bank may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided, that any such assignment shall be subject to the
following conditions:
 
(i) Minimum Amounts.
 
    (A) in the case of an assignment of the entire remaining amount of the
assigning Bank’s Loans at the time owing to it or in the case of an assignment
to a Bank or an Affiliate of a Bank or an Approved Fund, no minimum amount need
be assigned; and
 
    (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the outstanding Loans subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrator or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrator and, so long as no Event of Default
has occurred and is continuing, the Company otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
    (A) the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and
 
59

--------------------------------------------------------------------------------


 
    (B) the consent of the Co-Administrative Agents (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Bank, an Affiliate of such Bank or an Approved Fund with
respect to such Bank;
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrator an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Administrator may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it’s not a
Bank, shall deliver to the Administrator an Administrative Questionnaire.
 
(v) No Assignment to Borrowers.  No such assignment shall be made to any of the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.
 
(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrator pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 1.12 and Section 8.5(c) with respect
to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Bank.  Any assignment or transfer by a Bank of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Bank of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
    (c) Register.  The Administrator, acting solely for this purpose as an agent
of the Borrowers, shall maintain at the Administrator Funding Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts of the Loans owing to, each Bank pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrator and the Co-Administrative
Agents and the Banks may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Bank hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by each of the Borrowers at any reasonable time and
from time to time upon reasonable prior notice.
 
60

--------------------------------------------------------------------------------


 
    (d) Participations.  Any Bank may at any time, without the consent of, or
notice to, any Borrower, the Administrator or the Co-Administrative Agents, sell
participations to any Person (other than a natural person or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Bank’s rights and/or obligations under this Agreement (including
all or a portion of its Commitment and/or the Loans owing to it); provided, that
(i) such Bank’s obligations under this Agreement shall remain unchanged,
(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrator,
the Co-Administrative Agents, the Banks shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement.
 
Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided, that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 8.6 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 1.12 and Section 1.13 to the same extent as if it were a
Bank and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 7.5 as though it were a Bank.
 
    (e) Limitation upon Participant Rights.  A Participant shall not be entitled
to receive any greater payment under Section 1.12 than the applicable Bank would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent.
 
    (f) Certain Pledges.  Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Bank, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that no such pledge or assignment shall release such Bank from any of its
obligations hereunder or substitute any such pledgee or assignee for such Bank
as a party hereto.
 
    (g) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
61

--------------------------------------------------------------------------------


 
Section 10.6. Notices.  Except as otherwise permitted herein, all notices,
requests, consents, demands and other communications hereunder shall be in
writing and shall be mailed by first class mail or sent by overnight courier or
delivered in hand or sent by telegraph or facsimile transmission to the
respective parties to this Agreement as follows:
 
The Company:
Kaman Corporation
1332 Blue Hills Avenue
Bloomfield, Connecticut 06002
 
Attention: Robert M. Garneau
Executive Vice President &
Chief Financial Officer
 
Facsimile No:  (860) 243-7354
The Co-Administrative Agents:
The Bank of Nova Scotia
1 Liberty Plaza
Floors 22-26
165 Broadway
New York, NY 10006
 
Attention: Todd Meller
 
Facsimile No: 212.225.5254
 
Bank of America, N.A.
100 Federal Street
Boston, MA 02110
Mail Stop: MA5-100-11-02
 
 
Facsimile No: 617.434.0474
The Administrator:
Bank of America, N.A.
One Independence Center
101 N. Tryon Street
Charlotte, NC 28255
Mail Stop: NC1-001-15-14
 
 
Attention: Randy S. Pino
 
Facsimile No: 704.409.0319
Each of the Banks:
As set forth below such Bank’s signature hereto.

 
62

--------------------------------------------------------------------------------


 
Notices hereunder shall be deemed to have been given when (a) if delivered by
hand or telecopied or otherwise telecommunicated, to a responsible officer of
the party to which it is directed, at the time of receipt thereof by such
officer, (b) if sent by registered or certified mail, postage prepaid, three
days after the date when mailed, or (c) if sent by overnight mail or overnight
courier service, to such a responsible officer, when received by such
officer.  With respect to notices given by any Borrower to the Administrator
pursuant to Section 1.2 or Section 1.7 hereof, such notices may be given by
telephone if they are confirmed by a writing received by the Administrator
within one (1) Business Day after the giving of such telephonic notice and in
any event prior to funding or conversion of the borrowing pursuant to Section
1.2 or prepayment pursuant to Section 1.7.
 
Section 10.7. Headings; Severability: Entire Agreement.  Section and subsection
headings have been inserted herein for convenience only and shall not be
construed as part of this Agreement.  Every provision of this Agreement, the
Notes and the other Credit Documents is intended to be severable; if any term or
provision of this Agreement, the Notes, the other Credit Documents, or any other
document delivered in connection herewith or therewith shall be invalid, illegal
or unenforceable for any reason whatsoever, the validity, legality and
enforceability of the remaining provisions hereof or thereof shall not in any
way be affected or impaired thereby.  All Exhibits and Schedules to this
Agreement shall be annexed hereto and shall be deemed to be part of this
Agreement.  This Agreement, the other Credit Documents and the Exhibits and
Schedules attached hereto embody the entire Agreement and understanding between
the Company, the Banks, the Administrator and the Co-Administrative Agents and
supersede all prior agreements and understandings relating to the subject matter
hereof.
 
Section 10.8. Governing Law.  THIS AGREEMENT AND EACH OTHER CREDIT DOCUMENT
SHALL BE CONSTRUED AND ENFORCEABLE IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PROVISIONS
THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
Section 10.9. Counterparts.  This Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one instrument.  In proving this Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.
 
Section 10.10. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
63

--------------------------------------------------------------------------------


 
Section 10.11. Consent to Jurisdiction.  For the purposes of any action or
proceeding involving this Agreement or any of the Notes or any other Credit
Document, each of the parties hereto on the date hereof hereby expressly
consents to the exclusive jurisdiction of any Federal or state court located in
Connecticut or New York.  Each party becoming a Bank hereunder after the date
hereof pursuant to an Assignment and Assumption shall, in such Assignment and
Assumption, consent to the exclusive jurisdiction of any Federal or state court
located in Connecticut or New York.
 
Section 10.12. Effectiveness.  This Agreement shall become effective among the
parties hereto as of the date first written above.
 
Section 10.13. Guarantee.  The Company hereby absolutely, unconditionally and
irrevocably
 
    (a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of any other Obligor, whether for principal,
interest, fees, expenses or otherwise (including all such amounts which would
become due but for the operation of the automatic stay under Section 362(a) of
the United States Bankruptcy Code, 11 U.S.C. §362(a), and the operation of
Sections 502(b) and 506(b) of the United States Bankruptcy Code, 11 U.S.C.
§502(b) and §506(b)), and
 
    (b) indemnifies and holds harmless each Co-Administrative Agent, Bank,
Administrator and each holder of a Note (herein, a “Bank Party”) for any and all
costs and expenses (including reasonable attorney’s fees and expenses) incurred
by such Bank Party, in enforcing any rights under the guarantee provided for in
this Section 10.13 (the “Guarantee”).
 
This Guarantee constitutes a guaranty of payment when due and not of collection,
and the Company specifically agrees that it shall not be necessary or required
that any Bank Party exercise any right, assert any claim or demand or enforce
any remedy whatsoever against the Company or any other Obligor (or any other
Person) before or as a condition to the obligations of the Company hereunder.
 
Section 10.13.1.   Acceleration of Guarantee.  The Company agrees that, in the
event of the dissolution or insolvency of the Company or any other Obligor, or
the inability or failure of the Company or such other Obligor to pay debts as
they become due, or an assignment by the Company or such other Obligor for the
benefit of creditors, or the commencement of any case or proceeding in respect
of the Company or such other Obligor under any bankruptcy, insolvency or similar
laws, and if such event shall occur at a time when any of the Obligations of the
Company may not then be due and payable, the Company will pay to the Bank
Parties forthwith the full amount which would be payable hereunder by the
Company if all such Obligations were then due and payable.
 
64

--------------------------------------------------------------------------------


 
Section 10.13.2.   Guarantee absolute, etc.  This Guarantee shall in all
respects be a continuing, absolute, unconditional and irrevocable guaranty of
payment, and shall remain in full force and effect until all Obligations of the
Company have been paid in full, all obligations of each other Obligor under each
Credit Document shall have been paid in full and all Commitments shall have
terminated.  The Company guarantees that the Obligations of each other Obligor
will be paid strictly in accordance with the terms of the Credit Agreement,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Bank Party with
respect thereto.  The liability of the Company under this Guarantee shall be
absolute, unconditional and irrevocable irrespective of:
 
    (a) any lack of validity, legality or enforceability of any Domestic
Subsidiary Guarantee, any Foreign Subsidiary Guarantee or any other Credit
Document;
 
    (b) the failure of any Bank Party
 
    (i) to assert any claim or demand or to enforce any right or remedy against
any other Obligor or any other Person (including any other guarantor) under the
provisions of any Domestic Subsidiary Guarantee, any Foreign Subsidiary
Guarantee or any other Credit Document or otherwise, or
 
    (ii) to exercise any right or remedy against any other guarantor of, or
collateral securing, any Obligations of any other Obligor;
 
    (c) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of any other Obligor, or any other
extension, compromise or renewal of any Obligation of any other Obligor;
 
    (d) any reduction, limitation, impairment or termination of the Obligations
of any other Obligor for any reason, including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, the Obligations
of any other Obligor or otherwise;
 
    (e) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of any Domestic Subsidiary
Guarantee, Foreign Subsidiary Guarantee or any other Credit Document;
 
    (f) any addition, exchange, release, surrender or non-perfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any other guaranty (including any other Domestic Subsidiary
Guarantee or Foreign Subsidiary Guarantee), held by any Bank Party securing any
of the Obligations; or
 
    (g) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any other Obligor, any
surety or any guarantor.
 
65

--------------------------------------------------------------------------------


 
Section 10.13.3.   Reinstatement, etc.  The Company agrees that this Guarantee
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the Obligations is rescinded or
must otherwise be restored by any Bank Party, upon the insolvency, bankruptcy or
reorganization of any Obligor or otherwise, all as though such payment had not
been made.
 
Section 10.13.4.   Waiver, etc.  The Company hereby waives  promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Obligations of any Obligor and this Guarantee and any requirement that either of
the Co-Administrative Agents or any other Bank Party protect, secure, perfect or
insure any security interest or Lien, or any property subject thereto, or
exhaust any right or take any action against  any other Obligor or any other
Person (including any other guarantor) or entity or any collateral securing the
Obligations.
 
Section 10.13.5.   Postponement of Subrogation, etc.  The Company will not
exercise any rights which it may acquire by way of rights of subrogation under
this Guarantee, by any payment made hereunder or otherwise, until the prior
payment, in full and in cash, of all Obligations of any Obligor.  Any amount
paid to the Company on account of any such subrogation rights prior to the
payment in full of all Obligations shall be held in trust for the benefit of the
Bank Parties and shall immediately be paid to the Administrator and credited and
applied against the Obligations, whether matured or unmatured, in accordance
with the terms of the Credit Agreement; provided, that if
 
    (a) the Company has made payment to the Bank Parties of all or any part of
the Obligations, and
 
    (b) all Obligations have been paid in full and all Commitments have been
permanently terminated,
 
each Bank Party agrees that, at the Company’s request, the Administrator, on
behalf of the Bank Parties, will execute and deliver to the Company appropriate
documents (without recourse and without representation or warranty) necessary to
evidence the transfer by subrogation to the Company of an interest in the
Obligations of each other Obligor resulting from such payment by the
Company.  In furtherance of the foregoing, for so long as any Obligations or
Commitments remain outstanding, the Company shall refrain from taking any action
or commencing any proceeding against any other Obligor (or its successors or
assigns, whether in connection with a bankruptcy proceeding or otherwise) to
recover any amounts in the respect of payments made under this Guarantee to any
Bank Party.
 
Section 10.14. USA Patriot Act Notice.  Each Bank that is subject to the Act (as
hereinafter defined) and the Co-Administrative Agents (each for itself and not
on behalf of any Bank) hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Bank or
the Co-Administrative Agents, as applicable, to identify such Borrower in
accordance with the Act.
 
66

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this TERM LOAN CREDIT
AGREEMENT to be executed by their duly authorized officers as of the date first
written above.
 
KAMAN CORPORATION
       
By:  
/s/ Robert M. Garneau
 
Name:  Robert M. Garneau
 
Title:   Executive Vice President and
 
Chief Financial Officer
 

 
 


 
 

--------------------------------------------------------------------------------

 


 
BANK OF AMERICA, N.A.,
as a Co-Administrative Agent and the Administrator
       
By:  
/s/ Kenneth S. Struglia
 
Name:  Kenneth S. Struglia
 
Title:    Managing Director





 
 

--------------------------------------------------------------------------------

 


 
THE BANK OF NOVA SCOTIA,
as a Co-Administrative Agent
       
By:  
/s/ Todd Meller
 
Name:  Todd Meller
 
Title:    Managing Director



 
 

--------------------------------------------------------------------------------

 


 
BANK OF AMERICA, N.A.,
as a Bank
       
By:  
/s/ Kenneth S. Struglia
 
Name:  Kenneth S. Struglia
 
Title:    Managing Director



 
 

--------------------------------------------------------------------------------

 


 
THE BANK OF NOVA SCOTIA,
as a Bank
       
By:  
/s/ Todd Meller
 
Name:  Todd Meller
 
Title:   Managing Director



 
 

--------------------------------------------------------------------------------

 


 
FIFTH THIRD BANK,
as a Bank
       
By:  
/s/ Mitchell A. Early
 
Name:  Mitchell A. Early
 
Title:   Officer



 
 

--------------------------------------------------------------------------------

 


 
RBS CITIZENS, N.A.
as a Bank
       
By:  
/s/ Jeffrey C. Lynch
 
Name:  Jeffrey C. Lynch
 
Title:   SVP



 
 
 